Fi|| in this information to identify your case:

 

United States Bankruptcy Court for the:

Eastern District of Missouri

Case number (/rknawn):

 

11 Li\sE[

Z£%Wi€§§‘ l9 Pi‘i h¢ 07

Chapter you are filing under.'
Chapter 7

m Chapter 11

cl Chapter 12

D Chapter 13

 

n Check if this is an
amended filing

 

Official Form 101

Voluntary Petition for lndividua|s Filing for Bankruptcy 12/11

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
infomiation. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Ar\swer every question.

m ldentify Yourse|f

1. Your full name

government-issued picture

A:bout §Ié'b,tor't :':l .'

erte the name that is on your REG\NA\_D

   

('$p se:'Onlyln a .J`oint éase):

 

 

 

 

identification (for examplel F"st name 1 F"Sf name
your driver’s license or .

paSSPOFf). Middle name Middle name
Bring your picture DlLWORTH

identification to your meeting Last name " Last name
with the trustee. \

Suffix (Sr., Jr., ||, |l|)

z suffix (Sr., Jr., ll, lll)

 

2. Al| other names you

 

have used in the last 8

 

 

 

 

 

 

 

 

your Social Security
number or federal OR
|ndividua| Taxpayer
identification number
(|TlN)

 

First name Flrst name
years
|nC|ude your married or Middle name . Middle name
maiden names
Last name " Last name
First name " First name
Middle name Middle name
Last name 1 Last name
3. Onl the last4di its of
y g xxx - xx ~ 1 1

9xx-xx-

5 6 xxx - xx -

 

 

 

Offlcial Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 1

 

 

 

Debtor 1

 

Firsi Name Middle Neme

Last Name

Case number (ir)<nawn)

 

4. Any business names

and Employer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

 

m l have not used any business names or Ele.

 

ina ;' 5 joint ¢ase):

1115 n l have not used any business names or Ele.

 

Business name

 

Business name

 

Business name

iil_N"'

J_'

.H_

Business name

ETN"'_

 

 

5. Where you live

4953 HURTSBOROUGH CT

 

:':'. if Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

HAZELWOOD MO 63042 j

City State Z|P Code : Ci!y State ZlP Code
ST Louis .'

County *`._ County

If your mailing address is different from the one
above, fill lt in here. Note that the court will send
any notices to you at this mailing address

|f Debtor 2’s mailing address is different from

` . yours, fill it in here. Note that the court will send

any notices to this mailing address

 

» Number

 

 

 

 

this district to file for
bankruptcy

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

a | have another reason. Exp|ain.
(See'28 U.S.C. § 1408.)

 

 

 

 

 

Number Street Street

P.O. Box P.O. Box

City State Z|P Code z l City State Z|P Code
s. Why you are choosing Check one.' " Check one:

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

a l have another reasont Expiain.
" (Seé 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 

 

Debtor 1

Case number (irknown)

 

First Name

Middle Name

Lasl Name

m Tel| the Court About Your Bankruptcy Case

17.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

m chapter 7

Cl chapter 11
U Chapter 12
E] Chapter 13

 

How you will pay the fee

E | will pay the entire fee when i file my petition. Piease check with the clerk’s office in your
local court for more details about how you may pay. Typicaiiy, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

Cl l need to pay the fee in installments if you choose this optionl sign and attach the
Appiication for individuals to Pay The Filing Fee in installments (Official Form 103A).

Cl l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Oflicia| Form 103B) and me it with your petition.

 

 

 

 

 

 

 

 

 

 

Official Form 101

9. Have you filed for m No
bankruptcy within the
last 8 years? m Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DDlYYYY
10. Are any bankruptcy m No
cases pending or being
filed by a spouse who is m YeS. Deb\Or Reia\ion$hip \0 yOU
not films ““s ca,se w“h District When Case number, if known
you, or by a business MM / DD /YYYY
partner, or by an
affiliate?
Debtor Reiationship to you
District When Case number, if known
MM/DD /YYYY
. 11- D° you rent your m No. Go to line 12.
res'den°e? El Yes. Has your landlord obtained an eviction judgment against you?

El No. Go to line 12.

Cl Yes. Fii| out initial Statement About an Eviction Judgment Against You (Form 101A) and tile it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 

 

Debtor 1 Case number (iiknawni
Firsl Name Middle Name Last Name

m Report About Any Businesses You Own as a Sole Proprietor

 

, 12. Are you a sole proprietor m NO_ GO to pan 4_
» of any ful|- or part-time
business? n Ves. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC_ Number Sffeef

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZiP Code

Check the appropriate box to describe your business.'

n Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

 

13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the Can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtol’?

, _ _ m No. l am not filing under Chapter 11.
For a definition of small
business debtor- 599 n No. l am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U-S-C~ § 101(519)- the Bankruptcy Code.

n ¥es. i am filing under Chapter 11 and l am a small business debtor according to the dennition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any m NO

property that poses or is
alleged to pose a threat n Ves. What is the hazard’?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example. do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

city stare ziP code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

Debtor 1 Case number (rrimawn)
First Name Middle Name Last Name

 

m Explain Your Efforts to Receive a Briefing About Credit counseling

 
 

ouse` Onlym .a:.ioint` Case):

 

' 15. Teii the court whether

you have received a
You must check one:

briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to fi|e.

|f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officiai Form 101

g | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency

a l received a briefing from an approved credit

counseling agency within the 180 days before l

filed this bankruptcy petition, but | do not have a f

certificate of completion.

Within 14 days after you hle this bankruptcy petitionl
you MUST h|e a copy of the certificate and payment 17 17 v

pian, if any.

El l certify that i asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30~day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you hie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n | arn not required to receive a briefing about

credit counseling because of:

m lncapacity. l have a mental illness or a mental

deficiency that makes me
incapable of realizing or making
rational decisions about finances

a Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in personl by phone, or
through the internetl even after l
reasonably tried to do so.

a Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briehng about credit counseling, you must file a
motion for waiver of credit counseling with the court

 

 

 

 

 

" 7 You must check one:

' n l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
planl if any, that you developed with the agency

n | received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition, '
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after| made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about

credit counseling because of:

a incapacity l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

a Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phonel or
through the lnternetl even after l
reasonably tried to do so.

Ei Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5

 

 

Debtor 1

Case number (rrirnawn)

 

First Name Middle Name

Last Name

m Answer These Questions for Reporting Purposes

7 1a what kind or debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, famiiy, or household purpose.”

n No. Go to line

16b.

m Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

m No. Go to line
El Yes. Go to line

160.
17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

n No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and g NO
administrative expenses
are paid that funds will be cl Yes
available for distribution
to unsecured creditors?
ie. How many creditors do El 149 Cl 1,000-5.000 Cl 25,001-50,000
you estimate that you Ci 50~99 Ci 5,001-10,000 Ci 50,001-100,000
°We? El 100-199 Cl 10,001-25,000 Cl More than 100,000
Cl 200-999
' 19. How much do you m $o-$so,ooo Cl $1,000,001-$10 million Cl $500,000,001-$1 billion

estimate your assets to
be worth?

El $50,001-$100,000
Cl $100,001-$500,000
Cl $500,001-$1 million

El $10,000,001-$50 million
El $50,000,001-$100 million
El $100,000,001-$500 million

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
Cl More than $50 billion

 

» 20. How much do you
estimate your liabilities

m $0-$50,000
El $50,001-$100,000

El $1,000,001-$10 million
Cl $10,000,001-$50 million

El $500.000,001-$1 billion
El $1,000,000,001-$10 billion

 

to be? Cl $100,001-$500,000 El $50,000,001-$100 million n $10,000,000,001-$50 billion
El $500,001-$1 million Cl $100,000,001-$500 million El More than $50 billion
Sign Below
v l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct.

if l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible. under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapterl and l choose to proceed

under Chapter 7.

if no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out
this documentl l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statementl concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 u.s.c. §§ 152, 1341

xt» fbi/a

Signature of Debtor 1

q
Executed on 0 Z>
MM

,1519

X

r;:%
w

l‘l acid

/DD /YYYY

Executed on

Signature of Debtor 2

MM/ DD /YYYY

 

Officiai Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 6

 

 

Debtor 1 Case number rirlrnown)
Fi'rst Name Middle Name Last Name

 

' F .f l, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
or your attorney’ l you are lo proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

. represented by one available under each chapter for which the person is eligib|e. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S,C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
' by an attorney, you do not
need to file this page. x
Date
Signature of Attomey for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

 

City State ZlP Code
Contact phone Email address
Bar number State

     

“:§)i<dxi`rt%£t&ti¢;~’a?§®z ". '"'""’_"§,"' .:" .. Wliit¢t§‘tiw!t§¥hé¥‘¢&RWM%YQ%F%RMMMWivWMW§WWi-WMW€&KM

Officiai Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7

 

 

Debtor 1 Case number (rrknawn)
First Name Middle Name Last Name

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy courtl but you
1 bankruptcy With°uf an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

lf you are represented by
an attorneyl you do not To be successfu|, you must correctly file and handle your bankruptcy case. The rules are very

need to fire this page_ technicall and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. |f that happens, you could lose your right to file another
casel or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debtl the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying recordsl or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfu|, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorneyl the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourse|f. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state`exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

m No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

m No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
m No

m Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Dec/aration, and Signature (Offrcial Form 119).

 

By signing here, l acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property ifl do not properly handle the case.

x~t? UMNM It x

Signature of Debtor 1 Signature of Debtor 2
5 \ ` 6 v
Date 0 9 |o‘ AD\ 1 Date
MM/DD /YYYY MM/ DD/¥YYY
. 0 2 ¢"
Contact phone z\q QL\ l l“ ) q,`> Contact phone

 

Cellphone ?)ll°’\ BL\C\ §1;5 B Cellphone

. , /
Email address ‘2€¢3£5 \'€CL\ (gq@(} IV¥;U/(-Co/y\ Email address

 

Officiai Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

 

 

 

 

Fi|| in this information to identify your case:

Debf0[1 REG|NALD D|LWORTH ll

Fir:t Name Middle Name Last Name

Debtor 2
(SpDuSe. ifi`lling) FirstName Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of MlSSOuri

case number ` Ei check ir.ihis is an
iii known) amended filing

 

 

Officiai Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. Fi|l out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after your file
your original forms, you must fii| out a new Summary and check the box at the top of this page.

m Summarlze Your Assets

 

 

1. Schedu/e A/B: Property (Officia| Form 106A/B)

 

 

1a. Copy line 55, Total real estate. from Schedu/e A/B .................................................................... $
1b, Copy line 62, Total personal property, from Schedu/e A/B ............................................................................................... $ 1 ,230-00
1c. Copy line 63, Total of all property on Schedu/e A/B ......................................................................................................... $ 1,230'00

 

 

 

m Summarlzo Your Llabilities

 

2. Schedu/e D: Creditors Who Have C/aims Secured by Property (Ofiicial Form 1060)

 

2a. Copy the total you listed in Co|umn A, Amount of claim, at the bottom of the last page of Part 1 of Schedu/e D ............ $
3. Schedule E/F: Creditors Who Have Unsecured C/aims (Ofiicial Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $
3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6j of Schedu/e E/F ....................................... + $ 130,089_86
Your total liabilities $ 130'089-86

 

 

 

m Summarize Your lncome and Expenses

4. Schedu/e /: Your/ncome (Official Form 106|) 2 964 36
Copy your combined monthly income from line 12 of Schedu/e / .......................................................................................... $ 4

5. Schedu/e J: Your Expenses (Officia| Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ 2’827'00

 

 

 

Officiai Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical Information page 1 of 2

 

 

 

Debtor 1 REG|NALD D|LWORTH ll Case number (irlmown)

 

 

F|rst Name Middle Name Last Name

mnswer Theso Questions for Admlnistrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13‘?

cl No. You have nothing to report on this part of the fonn. Check this box and submit this form to the court with your other schedules

g Yes

 

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

|:l Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

B. From the Statement of your Current Monthly Income: Copy your total current monthly income from Officiai
Form 122A-1 Line 11; OR, Form 1225 Line 11; OR, Form 1220-1 Line 14. $ 2,.964.36

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
90. C|aims for death or personal injury while you were intoxicated. (Copy line 6c.) $
9d. Student loans (Copy line 6f.) $____W

9e. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims (Copy line 69.)

 

 

 

 

 

 

 

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $
99. Total. Add lines 9a through 9f. s 351674-00
Ochial Form 1063um Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

 

 

 

 

Fiil in this information to identify your case and this filing:

 

 

 

 

 

 

 

f nebrqu .. v ,
iv - ' 'Nilfcidle Name v ,LsstNarrle
`De:bt¢:)i'Z - ; : " ` ~. " 1 ' f
_(Spo\i$€.\f'filvi_f\g).FirstName v v'lllliitdie»Naml_a ' Lasi'Name

_l_.inite`_d'States¢B_ankruptcy Court for the: Easfern District Of MiSSouri

      
   

 

Case number

    

 

Officiai Form 106A/B

 

Schedu|e AlB: Property

Ei cheek if this is an
amended filing

12/15

 

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing togetherl both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

mbescribe Each Residence, Building, Land, or Other Real Estate You 0wn or Have an interest ln

 

lZ] No. co to Part 2.
E] Yes. Where is the property?

1.1.

 

Street address, if available, or other description

 

 

State ZlP Code

city

 

County

if you own or have more than one, list here:

1.2.

 

Street address if available, or other description

 

 

City State ZlP Code

 

County

 

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

What is the property? Check all that apply.
m Single-family home

m Duplex or multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

m Land

m investment property

n Timeshare

m Other

 

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor2 only

m Debtor 1 and Debtor 2 only

n Ai least one of the debtors and another

Other information you wish to add about this item, such as local ~ ‘

property identification number:

  

 

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership

interest (such as fee simpie, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

 

What is the property? Check ali that appiy.
El single-family home

cl Dupiex or multi-unii building

n Condominium or cooperative

n Manufaciured or mobile home

n Land

n investment property

cl Timeshare

C| oiher

Who has an interest in the property? Check one.
n Debtor1 only

cl Debtor 2 only

n Debtor1 and Debtor 2 only

cl Ai least one of the debtors and another

 

Other information you wish to add about this item, such as local

property identification number:

 

Current value of the
entire property?

Current value of the
portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

 

 

 

Officiai Form 106A/B

 

Schedu|e AlB: Property

 

page 1

 

Debtor1 REG|NALD DlLWORTH ll

 

Case number (irrmewni

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
What is the property? Check all that apply.
1 3 n Single-family home
Street addressl if available, or other description n Dup|ex or multi-unit building '
cl Condominium Or cooperative Current value of the Current value of the
ent're rt ? rt` ?
cl Manufactured or mobile home l pr°pe y po lon you own
cl Land $ $
cl investment property
City state ZlP Code n Timeshare Describe the nature of your ownership
n interest (such as fee simple, tenancy by
O“‘e' the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
n Debtor1 only
County

n Debtor 2 only

El Debtor1 and Debtor 2 only m Check if this is community property
n At least one of the debtors and another (See 'nstructl°ns)
Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for ali of your entries from Part1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

 

 

 

mescribe ¥ol.lr Vehicies

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehicle, also reportith Schedule G: Execufory Contracfs and Unexpl'red Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

       

 

 

 

g No
cl Yes
3 1 Make: Who has an interest in the property? Check one.
Mode|: n Debtor1 only
_ n Debtor 2 only
Yea'- cl Debtor1 and Debtor 2 amy Current value of the Current value of the
- ~ . entire ro ert ? ortion' `ou own?
Appr°x'mate m'|eage~ __ cl At least one of the debtors and another p p y p y
Other information:
n Check if this is community property (see $ $
instructions)
if you own or have more than one, describe here:
3 2 Make: Who has an interest in the property? Check one.
Model: n Debtor 1 only y'
cl Debtor 2 only w- " '
Yeal'l ________ n Debtor1 and Debtor 2 Only Current value of the Current value of the
. . , _ entire ro ert ? ortion ou own?
APpr°X'mate m'|eage~ cl At least one of the debtors and another p p y p y
Other infonnaiion:
l:l Check if this is community property (see $ $

instructions)

 

 

 

 

 

 

Officiai Form 106A/B Scheduie AlB: Property page 2

 

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (irl¢newn)

 

 

 

 

 

 

 

 

 

 

 

 

FirsiNama Middle Name Last Name
3_3' Make: Who has an interest in the property? Check one.
Mode|: n Debtor1 On|y
_ n Debtor 2 only
Year. cl Debtor1 and Debtor 2 only Current value of the Current value of the
. . _ entire r ert 7 rt` ?
Approxlmate m'|eage‘ n At least one of the debtors and another p op y p0 lou you own
Other information:
El Check if this is community property (see $ $
instructions)
3 4 Make: Who has an interest in the property? Check one.
Model: cl Debtor1 only
_ n Debtor 2 only '
Year. cl Debtor1 and Debtor 2 only Current value of the Current value of the
. , _ entire ro ert ? ortion own?
Approx'mate m'|eage' n At least one of the debtors and another p p y p you
Other information:
El Check if this is community property (see $ $

 

instructions)

 

 

 

4. Watercraft. aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vesseis, snowmobilesl motorcycle accessories

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

m No
El Yes
41 Make: Who has an interest in the property? Check one.
Model: El Debtor1 only
cl Debtor 2 only ,
Year: cl b b '
, _ _ De t°r1 and De t°r 2 only Current value of the Current value of the
Other 'nf°rmat‘°n' n At least one of the debtors and another entire property? portion you own?
El Check if this is community property (see $ $
instructions)
if you own or have more than one, list here:
4 2 Make: Who has an interest in the property? Check one.
Modek cl Debtor 1 only 7 n
Y ar_ n Debtor2 only ' " "
e ' n Debtor1 and Debtor 2 only g:tri::n;r;ap|::;.; the ::rrtri:':`t ;:Lu:v€:.:he
Other 'nf°rmat‘°n: n At least one of the debtors and another
n Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages 0
you have attached for Part 2. Write that number here 2 ')
Officiai Form 106A/B Scheduie AIB: Property page 3

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (irknewn)

 

Firsi Name

Middle Name LastName

Describe Your Personal and Househoid items

n No
m Yes. Describe .........

7. Eiectronics

UNo

 

6. Househoid goods and furnishings
Examples: Major appliances, fumiture, iinens, china, kitchenware

 

 

LlViNG ROOM $400; K|TCHEN $200; BEDROOM $250

 

 

Examp/es: Teievisions and radios; audio, video, stereo, and digital equipment; computersl printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

 

m Yes. Describe ..........

 

CELL PHONE $30; TV $50

 

 

8. Co|iectibies of value

mNo

Exampies: Antiques and figurines; paintings, prints, or other artwork; booksl pictures, or other art objects;
stamp, coin, or baseball card collections; other collections memorabi|ia, collectibles

 

U Yes. Describe ..........

 

 

 

ENO

9. Equipment for sports and hobbies

Exampies: Sporis, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf ciubs, skis; canoes
and kayaks; carpentry toois; musical instruments

 

n ¥es. Describe ..........

 

10. Firearms
Exampies: Pistols, rifles,

m No
n Yes. Describe ..........

shotguns, ammunition, and related equipment

 

 

 

 

11. C|othes

UNo

Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

m Yes. Describe ..........

12. Jeweiry

goid, silver

m No
n Yes. Describe ..........

13. Non-farm animals

m No
n Yes. Describe ..........

m No
n Yes. Give specific
inforrnaiion. .............

15. Add the dollar value of

 

 

CLOTHES

 

 

Exampies: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirioom jewelryl watches, gems,

 

 

 

 

Exampies: Dogs, cats, birds, horses

 

 

14.Any other personal and household items you did not already |ist, including any health aids you did not list

 

 

 

for Part 3. Write that number here

ali of your entries from Part 3, including any entries for pages you have attached

 

850

80

300

 

 

 

1230

 

 

 

Officiai Form 106A/B

Scheduie AlB: Property

page 4

 

Debtor1 REG|NALD D|LWORTH ll

Case number (irknewn)
First Name Middle Name Last Name

 

Describe Your Financial Assets

 

 

 

 

 

 

 

 

 

 

 

16. Cash
Exampies: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition
m No
a Yes """"""" Cash ....................... $
17.Deposits of money ` ’
Examples: Checking, savings or other financial accounts; certificates of deposit; shares irl credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.
Cl No
m Yes ..................... institution name:
17.1. Checking account: REG|ONS BANK $
17.2. Checking account: $
17.3. Savings account: $ d '
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
m No
n Yes ................. institution or issuer name:
$

 

 

 

19. Non-pub|iciy traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

 

 

m No Name of entity: % of ownership:
cl Yes. Give specific O% %
information about Ocy
them o %
0% %
Officiai Form 106A/B Scheduie A/B: Property page 5

 

 

 

 

Debtor1 REGlNAl_D oil_woRTl-l ll

 

Flrsi Name Middle Name Last Name

Case number (/rknewn)

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks cashiers' checks promissory notes and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mNo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

El Yes. Give specific issuer name¢
information about
them ....................... $
$
$
21. Retirement or pension accounts
Exampies: interests in iRA, ERiSA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans
m No ,
El Yes List each
account separately Type of account: institution name:
401 (k) or similar pian: $
Pension plans $
iRA: $
Reiiremeni account: $
Keogh: $
Additionai account: $
Addiiional account: $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications
companies or others
m No
cl Yes .......................... institution name or individuai:
Eiectric: $
Gas: $
Heatlng oii: $
Security deposit on rental unii: $
Prepaid rent: $
Teiephone: $
Water: $
Rented furniture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
cl Yes .......................... issuer name and description:
$
$

 

 

Officiai Form 106A/B

Scheduie AlB: Property

 

page 6

 

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (irlmewn)
Firsi Name Middle Name LastName

 

 

24.interests in an education |RA, in an account irl a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
n Yes ....................................

institution name and description Separately file the records of any lnterests.11 U.S.C. § 521 (c):

 

 

 

25.Trusts, equitable or future interests irl property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

n Yes. Give specific
information about them....

 

 

 

 

26. Patenf.s, copyrights trademarks trade secrets and other intellectual property
Exampies: internet domain names websites, proceeds from royalties and licensing agreements

mNo

n Yes Give specific
information about them....

 

 

 

 

27. Licenses, franchises and other general intangibles
Exampies: Buiiding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

mNo

n Yes. Give specific
information about them....

 

 

 

 

28.Tax refunds owed to you

mNo

 

n Yes Give specific information Federa|.
about them, including whether '
you already filed the returns State:
and the tax years. .......................

Local:

 

 

 

29. Family support
Exampies: Past due or lump sum alimonyl spousal support, child support. maintenance, divorce settlement property settlement

mNo

Cl Yes. Give specific information ..............

 

Aiimony:
Maintenance:
Support:

Divorce settlement

Property settlement

 

 

 

30. Other amounts someone owes you
Exampies: Unpaid wages disability insurance payments disability benefits sick pay. vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No

n Yes. Give specific information ...............

 

 

 

 

 

éB'$éBéQéB

 

 

Officiai Form 106A/B Scheduie A/B: Property

 

 

page 7

 

 

Deb,m REG|NALD D|LWORTH n

Case number (irknown)
Firsi Name Middle Name LastName

 

 

31. lnterests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

mNo

l:l Yes. Name the insurance company

_ Com an name: Beneficia : Surrender or refund values
of each policy and list lts value. p y ry

 

 

 

32. Any interest in property that is due you from someone who has died

lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

l:l ‘(es. Give specific information ..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

mNo

m Yes. Describe each claim. ....................

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

l:l Yes. Describe each claim. ....................

 

 

 

 

35.Any financial assets you did not already list

mNo

m Yes. Give specific information.........;..

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached _ 5
for Part 4. Write that number here ') $ 0

 

 

 

m:escrihe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go'to Part 6.
l:l Yes. Go to line 38.

 

3B.Accounts receivable or commissions you already earned

m No
l:l Yes. Describe ....... ' |$

 

 

 

39. Office equipment, furnishings and supplies
Examples: Business-related computers software, modems printers, copiers fax machines rugs telephones desks chairs electronic devices

m No
l:l Yes. Describe ....... |$

 

 

 

 

 

 

Offlcial Form 106A/B Scheduie AlB: Property . page 8

 

Debtor1 REG|NALD D|LWORTH ll

Firsi Name Middle Name Last Name

Case number (irknown)

 

40. Machinery, fixtures equipment, supplies you use in business, and tools of your trade

MNO

 

El Yes. Describe ....... !$

41.lnventory
m No
El Yes. Describe ....... $

 

 

 

 

42.|nterests in partnerships orjoint ventures

M No
Cl Yes. Describe .......

 

 

Name of entity: % of ownership:
% s
% $
% $

 

43. Customer lists mailing lists or other compilations
m No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No
cl Yes. Describe ........

 

 

 

 

44.Any business-related property you did not already list
m No
Cl Yes. Give specihc

 

information .........

 

 

 

 

-69-69€9€9€9$

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here -)

 

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Froperty You Own or Have an interest ln.
if you own or have an interest in farmland, list lt in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any fann- or commercial fishing-related property?

M No. soto Part 7.
Cl Yes. Go to line 47.

 

47. Farm animals
Exampies: Livestock, poultry. farm-raised fish
a No
n Yes ..........................

 

 

 

 

 

Officiai Form 106A/B Scheduie AIB: Property

 

page 9

 

 

Debtor1 REG|NALD D|LWORTH ll

 

First Name Middle Name Last Name

4B.Crops-either growing or harvested

Case number (ifknawn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
n Yes. Give specific
information ............. 5
49. Farm and fishing equipment, implements machinery, fixtures and tools of trade
m No
n Yes ..........................
$
50. Farm and fishing supplies chemicals and feed
m No
n Yes ..........................
$
51,Any farm- and commercial fishing-related property you did not already list
m No
n Yes. Give speciEc
information ............. $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number here 9
Describe All Property You Own or Have an lnterest in That You Did Not List Above
53. Do you have other property of any kind you did not already |ist?
Exampies: Season tickets country club membership
m No
n Yes. Give specific $
information .............
54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $ 0
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 -) { $ 0
56. Part 2: Total vehicles line 5 $ 0
_ . . 1230
57.Part 3. Total personal and household ltems line 15 $
58. Part 4: Total financial assets line 36 $ 0
59. Part 5: Total business-related propertyl line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
61 . Part 7: Total other property not listed, line 54 + $ 0
62.Totai personal property. Add lines 56 through 61. .................... $ 1230 Copy personal property total -) + $ 1230
63.Total of ali property on Scheduie NB. Add line 55 + line 62. ......................................................................................... $ 1230

 

 

 

 

 

 

 

Officiai Form 106A/B

 

Scheduie AIB: Property

page 10

Fi|| in this information to identify your case:

pebrorr REG|NALD D|LWORTH ll

Firsi Name Middle Name Last Name

 

Debtor 2
(Spouse, if fll|ng) Firsi Name Middle Name Last Name

 

United States Bankruptcy Court forthe:Eastern District of Missouri

Cla:e number n Check if this iS an
( “°‘”") amended filing

 

 

Officiai Form 1060 ;,
Scheduie C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B.' Property (Officiai Form 106AlB) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2: Addifional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You claim as Exempt

1. _Which set of exemptions are you ciaiming? Check one only, even if your spouse is filing with you.

cl You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
M You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

) 2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

Brief , 513.430.1(1)
description: dO_USE__H_O.L-M()_D. $850.00 $ 850_00

Line from cl 100% of fair market value, up to

Schedule A/B_- any applicable statutory limit

Brief , 513.430.1 1
description: M_|_CS__ $80.00 $ B0.00 ( )
Line from n 100% of fair market value, up to

Schedule A/B_~ _"'*_ any applicable statutory limit

Brief , 513.430.1 1
description: M.|N_G___ $300-00 $ 300.00 ( )
Line from n 100% of fair market value, up to

Schedule A/B_- any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

M No
cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

 

Officiai Form 1060 Scheduie C: The Property You Claim as Exempt page 1 of___

 

 

Debtor1 REG|NALD D|LWORTH n Case number (ifl<nowm

Firsi Name Middle Name Last Name

 

 

Addltlonal Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief

description: _____ $ n $

Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Brief y
description: ____ $ n $

Line from n 100% of fair market value, up to
Schedule A/B_- __ any applicable statutory limit

Brief m
description: __ $ n $

Line from n 100% of fair market value, up to
Schedule A/B_- °_'_ any applicable statutory limit

Brief w M b m
description: _____-___ $ n $

Line from n 100% of fair market valuel up to
§Le_dyje@{l§: 7 77 7777 77 7 7 7 7 7 7 7 77 7 any applicable statutory limit

Brief

description: ____ $ n $

Line from n 100% of fair market value, up to
Scheduie A/B_~ _ any applicable statutory limit

Brief

description: $ n $

Line from n 100% of fair market value, up to
Schedu/e A/B_- _ any applicable statutory limit

Brief

description: $ n $

Line from n 100% of fair market value, up to
§chequle!_q(§.; 7 7 77 7777777 77 7 77777 777777 7 any applicable statutory limit

Brief

description: ______ $ n $

Line from n 100% of fair market value, up to
Schedule A/B_- ____ any applicable statutory limit

Brief

description: _--_-__ $ n $

Line from n 100% of fair market value, up to
Scheduie A/B; _ any applicable statutory limit

Brief

description: ____ $ cl $

Line from n 100% of fair market value, up to
v§_c!geql_/_l§{¢¢l/§.; 7_ __ 7 _7777777777 7 77 7 _ 7 any applicable statutory limit

Brief j j f
description: ' $ ' cl $ '

Line from El 100% of fair market value, up lo
Schedule A/B: _ any applicable statutory limit

Brief n ii _ 4 n …_ n j j /
description: _______- $ n $

Line from El 100% of fair market value, up to
Schedule A/B: °__ any applicable statutory limit

 

 

Ochia| Form 106C Scheduie C: The Property You Claim as Exempt page 2 of

 

Fiil in this information to identify your case:

     
        
     

 
  

   

 

   

""~:Debtbr 1

 

' Firsillame ' - ,, `ll,lx£_idlgname

;_'DebtorZ ` '.; … ' 7 ; ' . ~. . \ ..
(Spouse.'lit”lling) Firstr\isnie_- . " Mldqleusme Lastuame

Last blame

_~unit,ed staie§.eanl<ruplcy"counformer Eastern District of Missouri

' Case number » :._ __ y
.`-iln'<`nqwn) ~ " DiCheck lf this is an

amended H|ing

 

Officiai Form 106D
Scheduie D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the Additionai Page, fill it out, number the entries and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
w No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
m Yes. Fil| in all of the information below.

Llst All Secured Claims

 

  

g Describe the property that secures the claim: $ $ $

 

 

Creditor's Name

 

Number Street

 

 

 

As of the date you file, the claim is: Check all that app|y.
n Contingent
cl Unllqu|dated

 

 

city State zlP code n Disputed
Wh° owes the debt? Check °"e- Nature of lien. Check all that app|y.
n Debtor1 only cl An agreement you made (such as mortgage or secured
m Debtor Zonly car loan)
El Debtor1 and Debtor 2 only cl Statutory lien (such as tax lien. mechanic’s lien)
El At least one of the debtors and another n Judgmen\ lien from a lawsuit
El other llncludlng a right lo offset) . ,

El Check if this claim relates to a
community debt

 

Date debt was incurred Last 4 digits of account number ___ __ _ ___
iii Describe the property that secures the claim: $ $ $

 

 

 

Creditor's Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
El Contingent
Ei unliquidated
city State zlP code n Dispu\ed
Who owes the debt? Check one, Nature of |i7en_ Check all that appry_ 7
n Debtor1 Only cl An agreement you made (such as mortgage or secured
El Debtor 2 only car loan)
El Debtor1 and Debtor 2 only cl Statutory lien (such as tax iien, mechanic’s lien)
El At least one of the debtors and another n Judgmen\ lien from a lawsuit

cl Other (including a n'ght to offset)
El Check lfthis claim relates to a

community debt

Date debt was incurred Last 4 di its of account n mber

     

 

 

 

 

Ochia| Form 106D Scheduie D: Creditors Who Have C|aims Secured by Property page 1 of_

 

Debtor 1

REG|NALD D|LWORTH ll

Case number (ilknewn)

 

Firsi Name Middle Name

Last Name

 

Additionai Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

 

Creditol’s Name

 

Describe the property that secures the claim:

 

 

 

Number Street

 

 

 

 

City State Z\P Code

Who owes the debt? Check one.

Debtor1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

ij UUUE|

Check if this claim relates to a
community debt

Date debt was incurred

 

As of the date you fi|e, the claim is: Check ali that apply.
a Contingent

El unliquidated

a Disputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

a Statutory lien (such as tax lienl mechanic’s lien)

m Judgment lien from a lawsuit

a Other (including a right to offset)

Last 4 digits of account number_

 

._l

 

Creditol’s Name

Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

 

 

city state zlP code
Who owes the debt? Check one.
Debtor 1 only
Debtor 2 only

Debtor 1 and Debtor 2 only
At least one of the debtors and another

U UC|UU

Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.
\:l Contingent

El unliquidated

a Disputed

Nature of iien. Check all that apply.

cl An agreement you made (such as mortgage or secured
car loan)

a Statutory lien (such as tax l|en. mechanic's lien)

El Judgment lien from a lawsuit

El other (lneluding a right te offset)

Last 4 digits of account number _

 

.j

 

Creditol’s Name

Describe the property that secures the ciaim: $ $ $

 

 

Number Street

 

 

 

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

E| UUUU

Check if this claim relates to a
community debt

Date debt was incurred

 

 

Write that r_lumber here:

 
   

ls ls e as pageo your orm,a

As of the date you file, the claim is: Check all that apply.

a Contingent

El unliquidated

El Disputed

Nature of lien. Check all that apply.

m An agreement you made (such as mortgage or secured
car loan)

a Statutory lien '(such as tax lien, mechanic's lien)

m Judgment lien from a lawsuit

El other (induding a right id offset)

Last 4 digits of account number___

9 0 al'Val.le 035 l'Oma Page$.

 

 

$

 

Officiai Form 106D

 

 

Additionai Page of Scheduie D: Creditors Who Have C|alms Secured by Property

page __ of

 

REG|NALD D|LWORTH ll

Firsi Name Middle Name

Debtor1 Case number (irlinawn)

 

Last Name

List Others to Be Notified for a Debt That You Already Listed

 

 

 

 

  

 

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

_j On which line in Part1 did you enter the creditor?
Name _: Last 4 digits of account number__ _ _ _
Number Street
City State ZlP Code

l On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number __ ___ _ ___
Number Street
City State ZlP Code

l On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number__ _ _ _____
Number ' Street
City State ZlP Code

L_77| On which line in Part 1 did you enter the creditor?
Name § Last 4 digits of account number _ _ _~ _
Number Street
City State ZlP Code

_| 7 On which line in Part 1 did you enter the creditor? r' l
Name § Last 4 digits of account number __ __ ___ _
Number Street
City State ZlP Code 77

Officiai Form 106D Part 2 of Scheduie D: Creditors Who Have C|alms Secured by Property page __ of

 

 

 

Fill in this information to identify your case:

piewa REG|NALD D|LWORTH l|

Flrst Name Middle Name Last Name

 

Debtor 2
(Spouse. |f lillng) Firsi Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

ease dmr,e, El cheek ii this ie an
(lll<negn) amended filing

 

 

 

 

Officiai Form 106E/F
Scheduie EIF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRlQRlTY claims and Part 2 for creditors with NONFRiOR|TY claims
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Scheduie
A/B: Property(Official Form 106AlB) and on Scheduie G: Execufory Confracfs and Unexpired Leases (Officiai Form 1066). Do not include any
creditors with partially secured claims that are listed in Scheduie D: Creditors Who Have Clal'ms Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Contlnuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

must All of Your PRlCRlTY Unsecured claims

1. Do any creditors have priority unsecured claims against you?
Ne. ed te Part 2. . .
m Yes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of account number _ __ _ _ $ $ $
Prlollty Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
oily stale zlP code n C°“““g°m
_ n Unllquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
El Debtor 2 only Type of PRloRlTY unsecured claim:
n Debtor1 and Debtor 2 only n Domestic support obligations . ,
n At least one ofthe debtors and another n Taxes and certain other debts you owe the government
n check 'f th|s dam ls for a commumty debt n Claims for death or personal injury while you were
is the claim subject to offset? 'n\°xi°a\ed
g No Ei olner. specify
El Yes
il Last 4 digits of account number _ _ ____ _ $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply. ’
Cl Contingent
ciiy state zlP code El Unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only ‘

Type of PRlORlTY unsecured claim:

Cl D bi 2 nl
e or o y El Domestic supportebligations

Ei Debtor1 and Debtor2 only

n At least one of the debtors and another n Taxes and certain other debts you owe the government

C ' f h i‘ 'i
Cl Check lf this claim ls for a community debt n mims or dea\ or persona m]ury wm e you were

 

 

 

intoxicated
ls the claim subject to offset? Cl Other. Specify
n No
a Yes

 

Officiai Form 106E/F Scheduie EIF: Creditors Who Have Unsecured Claims page 1 of_

 

 

Debtor1 REG|NALD D|LWORTH ll

Flrst Name Middle Name Last Name

Case number (irknewn)

 

 

Your PRlORlTY Unsecured C|alms Con nuatlon Page

 

 

Last 4 digits of account number _ $ $ $

Priority Creditofs Name

/

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
cl Contingent

city state zlP cede El unliquidated

n Disputed
Who incurred the debt? Check one.

El Debtor1 only Type of PRlORlTY unsecured claim:

n Debtor 2 only n Domestic support obligations

t
n Deb on and Debtor 2 On|y n Taxes and certain other debts you owe the government
n At least one of the debtors and another n . . . . ' ’
Claims for death or personal injury while you were

intoxicated

n Check if this claim is for a community debt
n Other. Specify

 

ls the claim subject to offset?

n No
n Yes

 

 

 

Last 4 digits of account number
Priority Creditor's Name _

When was the debt incurred?

 

 

 

Number Street
As of the date you fi|e, the claim ls: Check all that apply.
E] Contingent

city state zlP code E] Unliquidated

E] Disputed
Who incurred the debt? Check one.

El Debtor 1 only Type of PRlORlTY unsecured claim:

n Debtor 2 only E] Domestic support obligations

n Debtor1 and Debtor 2 only E] Taxes and certain other debts you owe the government `
n At least one of the debtors and another

D Claims for death or personal injury while you were
intoxicated

El Check if this claim is for a community debt
E] olher. specify

 

ls the claim subject to offset?

n No
n Yes

 

Last 4 digits of account number _ $ $ $

 

 

Priority Creditofs Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check ali that apply.
n Contingent

city state zlP code U Unliquidated

EJ Disputed
Who incurred the debt? Check one.

El Debtor1 only Type of PRlORlTY unsecured claim:
n Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Domestic support obligations " ’
m Taxes and certain other debts you owe the government

cl Claims for death or personal injury while you were
intoxicated

El other. specify

 

n Check if this claim is for a community debt

 

is the claim subject to offset?

n No
n Yes

 

 

 

Officiai Form 106E/F Scheduie ElF: Creditors Who Have Unsecured C|alms - page _ of_

 

Debrorr REG|NALD D|LWORTH ll

Case number (irknewni

 

First Name Middle Name Last Name

must All of Your NONPR|OR|TY Unsecured C|alms

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. You have nothing to report in this part. Submit this form to the court with your other schedules
Yes

PROFESSIONAL EQUITY

 

 

 

    

Last 4 digits of account number

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

cl Debtor1 only

El Debtor2 only

El Debtor1 and Debtor 2 only

cl At least one of the debtors and another

El Check 'rf this claim is for a community debt

ls the claim subject to offset?
cl No
cl Yes

 

Nonpriority Creditor's Name _ ___ _ _ $ 4’000'00
18433 ED|SON AVE When was the debt incurred?
Number Street
CHESTERF|ELD MO 63005
oily stale zip code As of the date you file, the claim is: Check all that apply.
n Contingent
Who incurred the debt? Check one. E| Unliquidated
El Debtor1 only n Disputed
El Debtor2 only
El Debtor1 and Debtor2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another n Student loans
cl Check if this claim is for a community debt n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
|S fha Claim Subject to offset? cl Debts to pension or profit-sharing plans and other similar debts
cl No cl Other. Specify
cl Yes
'2 SANTANDER Last4 digits of account number _ _ _ _ $ 161000~00
Nonpriority Creditor's Name When was the debt incurred?
PO BOX 660633
Number Street
DALLAS TX 75266 As of the date you fi|e, the claim Is: Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. n Unliquidated
cl Debtor1 only n Disputed
cl Debtor2 only _
n Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
cl At least one of the debtors and another cl Student loans
_ _ _ _ _ cl Ob|igations arising out of a separation agreement or divorce

El Check if this claim is for a community debt that you did nor raped as priority claims
rs the claim subject to offset? cl Debts to pension or profit-sharing plans and other similar debts
n No cl Other. Specify
cl Yes

m | MlSSOURl DEPT OF REVENUE Last4 digits of account number _ _ _ _ 900 00
Nonprioriiy creditors Name wh th debt in u d'? $ '

en was e c rre

301 W HlGH ST
Number Street
JEFFERSON ClTY MO 65101 . . .
my State ZlP Code As of the date you fl|e, the claim is. Check all that apply.

El Contingent
cl Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans . \-

El Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debls to pension or profit-sharing plans and other similar debts

cl Other. Specify

 

 

Of'Hcial Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Claims

 

 

Debi°,1 REG|NALD D|LWORTH ll

 

Flrst Name Middle Name Last Name

Case number (irimown)

 

m Your NCNPRlCRlTY Unsecured C|alms - Contlnuatlon Page

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

SPlRE Last 4 digits of account number _ _____ _ _ $ 700_00
Nonpriority Creditor's Name
th d t '
DRAWER 2 When was e eb incurred?
Numb°' S"e°‘ As of the date ou rie th l ' ' - ch k ii th t l
ST LOU|S MO 63171 y i , ecaimis. ec a a appy. 1
city state zlP Code E| contingent
E| unliquidated
Who incurred the debt? Check one. n Disputed
El Debtor 1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El Debtor 1 and Debtor 2 only n Student loans
n At least one ofthe debtors and another El Ob|igations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you did not report as pnomy c|_a'ms _ .
El Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? n oil-len Specify ` )
El No
El Yes
CHARTER COMM Last 4 digits of account number _ _ _ _ $ SO0.00
Nonprlority Creditofs Name
When was the debt incurred?
400 ATLANTIC ST 10TH FLR
Number Street
As of the date ou Hle. the claim is: Check alithat a | .
STAMFORD CT 06901 y pp y
Ciiy State ZlP Code n Contingent
El Unliquidated
Who incurred the debt? Check one. cl Disputed
n Debtor 1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only n Student loans `
n At least °"e ofthe debt°rs and an°mer El Ob|igations arising out of a separation agreement or divorce that
a Check if this claim is for a community debt you did not report as pnomy claims _ _
El Debts to pension or profit-sharing plans and other similar debts
ls the claim subject to offset? El Other. Specify
n No
n Yes
| _ $ 1,500.00
AMER| CASH LOANS Last 4 digits of account number _ _ _ _
Nonpilority Creditofs Name d
When was the ebt incurred?
10026 W FLOR|SSANT
Number Street
As of the date ou tile, the claim is: Check all that a I .
sT Louls ivlo 63136 y pp’
City slate zlP code El Contingent
Ei unliquidated
Who incurred the debt? Check one. a Disputed
a Debtor 1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
a Debtor 1 and Debtor 2 only n Student loans
n At least one ofthe debtors and another n Ob|igations arising out of a separation agreement or divorce that
Ei check if this claim is for a community debt y°“ d'd "°t 'eF°'t as p"°"'y °'_a"“$ . .
a Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? n Other_ Specify '
n No
n Yes

 

Officiai Form 106E/F

Scheduie ElF: Creditors Who Have Unsecured Claims

 

 

Debtor1 REG|NALD D|LWORTH ll

F|rst Name Middle Name Last Name

Case number (irimcwn)

 

List others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On-which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
N"'“h°' S"ee‘ El Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_ _ _ _
City State ZlP Code
On which entry ir\ Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
N""‘be' s"e°‘ El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _ ’
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"€ef El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
City State ZlP Code . _ ,
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line _of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
city state ziP code
On which entry in Part 1 or Part 2 did you list the original creditor? »
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S““‘ \:l Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
City State ZlF Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line _ of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
city state ziP code
N On which entry in Part1 or Part 2 did you list the original creditor?
ime
Line of (Check one): n Part 1: Creditors with Priority Unsecured Claims
st t - >
Number me El Part 2: Creditors with Nonpriority Unsecured
Claims
City state Z", Code Last 4 digits of account number _ _ _ _

 

Officiai Form 106ElF

Scheduie E/F: Creditors Who Have Unsecured Claims

 

 

page _ of _

Debtor1 REGlNAl-D D|LWORTH " Case number(iritnown)

Flrst Name Mlddle Name Last Name

m Add the Amounts for Each Type of Unsecured Clalm

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

. Domestic support obligations Sa. $
. Taxes and certain other debts you owe the

government 6b. $
. Claims for death or personal injury while you were

intoxicated 6c. $
. Other. Add all other priority unsecured claims.

Write that amount here. 6d. +$ '- >
.Tota|. Add lines 6a through 6d. 6e.

$

 

 

 

 

 

 

 

6f. Student loans 6f. $
69. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority

claims 69. $
6h. Debts to pension or profit-sharing plans, and other

similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.

write that amount here. 6i. + $ 23,600-00
6]. Total. Add lines 6f through 6i. 6j.

$

 

 

 

 

 

 

 

Officiai Form 106ElF Scheduie E/F: Creditors Who Have Unsecured Claims page _ of _

 

 

Fill in this information to identify your case: " '

Debtor1 REG|NALD D|LWORTH l|

 

First Name Middle Name Last Name

Debtor 2
(Spouse. if filing) Fiiet Name Middle Name Lesi Name

 

 

United States Bankruptcy Court for the: Eastern District Of Missouri
» El Check if this is an

Case number

 

 

 

illinown) amended filing
Officiai Form 106ElF
Scheduie ElF: Creditors Who Have Unsecured Claims 12/1s

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Officiai Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

7 »

m Llst All of Your PRlORlTY Unsecured C|alms

 

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
l:l Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the 'date you file, the claim is: Check all that apply
city state zlP code cl C°llllllg°lll
_ n Unliquidated
Who incurred the debt? Check one. cl Disputed
l:l Debtor1 only
l:l Debtor2 only Type of PRlORlTY unsecured claim:
g Debl°ll and Debl°l 2 only n Domestic support obligations
Al least one olth deblols and anolllel l:l Taxes and certain other debts you owe the government
n check lf mls clalm ls for a communlly debt l:l Claims for death or personal injury while you were
ls the claim subject to offset? llll°Xl°aled
l:| No l:l Other. Specify
l:l Yes - ,
lZ'L_l Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
l:l Contingent
city state ziP code Cl unliquidated
Who incurred the debt? Check one. l;l Disputed

n Debl°ll only Type of PRlORlTY unsecured claim:
l:l Debtor2 only ,

l:l Domestic su ort obll ations
l:l Debtor1 and Debtor 2 only pp g

n At least one of the debtors and another l:l Taxes and certain other debts you owe the government

C ' f d th l ' '
n Check if this claim is for a community debt cl lalms or ea ol personal llllllly whlle you ware

 

 

 

intoxicated
ls the claim subject to offset? l:l Other. Specify
n No
l:l Yes

 

Officiai Form 106ElF Scheduie ElF: Creditors Who Have Unsecured Claims page 1 of_

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (irkncwn)

 

Flrat Name Middle Name Last Name

¥our FR|°R|TY Unsecured Claims - Continuation Fago

 

 

 

 

Pl1'orlty Creditor's Name
Number Street
City State ZlP Code

Who incurred the debt? Check one.

cl Debtor1 only

cl Debtor2 only

cl Debtor1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

cl No
cl Yes

    

Last 4 digits of account number _ $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of PRlORlTY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

ij C|UE|

 

 

 

Priority Creditor‘s Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

cl Debtor1 only

cl Debtor2 only

n Debtor1 and Debtor 2 only

cl Al least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

i:l'i:li:li:l

Last 4 digits of account number _ $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

cl Contingent
El unliquidated
cl Disputed

Type of PRlORlTY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

 

 

 

 

 

 

cl No

cl Yes

Priority Crediloi"s Name

Number Street

City State ZlP Code

Who incurred the debt? Check one.

cl Debtor1 only

n Debtor2 only

cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

le the claim subject to offset?

n No
n Yes

 

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of PRlORlTY unsecured claim;

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

 

 

ij Ul:|l:|

Other. Specify

 

 

Officiai Form 106ElF

Scheduie ElF: Creditors Who Have Unsecured Claims

 

 

page _ of _

Debtor1 REG|NALD D|LWORTH ll

Case number iirknown)

 

Flrst Name Middle Name Last Name

m Llst All of Your NCNPRlCRlTY Unsecured C|alms

 

3. Do any creditors have nonpriority unsecured claims against you?

m Yes

 

§ vERlzoN

 

 

 

n No. You have nothing to report in this part, Submit this form to the court with your other schedules

  

Last 4 digits of account number _

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

cl Debtor1 only

l;l Debtor2 only

El Debtor1 and oebtor 2 only

l:l Al least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

 

Nonpriority Creditors Name _ _ _ $ 900'00
PO BOX 660108 When was the debt incurred?
Number Street l
DALLAS TX 75266
ciiy stale zip code As of the date you file, the claim is: Check all that apply.
cl Contingent
Who incurred the debt? Check one. E| Unliquidated
cl Debtor1 only cl Disputed
l:l Debtor2 only
El Debtor1 and Debtor2 only Type of NONPR|OR|TY unsecured claim:
cl At least one of the debtors and another cl Sludenl loans
|;| Check if iilis claim is fcl. a ccmmlmiiy debt cl Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the claim subject to offset? Cl Debts to pension or profit-sharing plans, and other similar debts
cl No m Other. Specify
m Yes
-2 AT&T Last 4 digits of account number _ _ _ _ $ 900-00
Nonpriority Creditors Name When was the debt incurred?
208 S AKARD ST
Number Street
DALLAS TX 75202 As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. cl Unliquidated
cl Debtor1 only cl Dlspdled
cl Debtor2 only _
m Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m At least one of the debtors and another cl Student loans
_ _ _ cl Ob|igations arising out of a separation agreement or divorce

l:l Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? cl Debts to pension or profit-sharing plans and other similar debts » >‘
n No n Other. Specify
cl Yes

4'3 l T'MOBll-E Last 4 digits of account number _ _ _ _ 900 00
Nonpriority Creditofs Name wh th d bt _ d? $ `

en was e e incurre

12920 SE 38TH ST
Number Street
BELLEVUE WA 98006 . .
oily Slale ZlP Code As of the date you file, the claim is. Check all that apply.

m Contingent
El unliquidated
cl Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debts to pension or profit-sharing plans and other similar debts

cl Other. Specify

 

 

Officiai Form 106ElF

Scheduie E/F: Creditors Who Have Unsecured Claims

page _ of _

 

 

 

newa REGlNAl_D Dll_WoRTi-l ll

First Name Middle Name Last Name

l=n Your NONPR|OR|TY Unsecured C|alms - Contlnuatlon Page

Case number tirltnown)

 

   
 

 

 

 

 

 

 

 

 

 

 

 

j SAM'S CLUB CARD Last 4digits of account number _ _ _ _ $ 1,000_00
Nonpliority Creditoi’s Name
Wh `
PO BOX 965004 eri was the debt incurred?
N""`b°' met As of the date u rle the cl ' i ~ ch it ll th t l
oRLANDo FL 32896 y° ' ' °'“‘ s~ ec a a aPPY~
City state zlP code Cl Contingent
a Unliquidated
Who incurred the debt? Check one. a Disputed
cl Debtor1 only
El Debtor2 only Type of NoNPRloRlTY unsecured claim: ’
g Debtor1 and Debtor 2 only n Student hans
At least one of the debtors and another n Ob|igations arising out of a separation agreement or divorce that
El cheek if this claim is for a community debt y°“ d'd “°t 'e*,’°" as p"°"‘y °'f’"“s _
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? C| Other_ Specify
cl No
cl Yes
SCHUMACHER Last 4 digits of account number __ ____ _ _ $ 83.49
Nonpriority Creditei’s Name W
hen was the debt incurred?
165 CAPR|CE CT UN|T B
Number Street
As of the date ou file, the claim is: Ch k ll that | .
cAsTLE Roci< co 80109 y °° a app y
City , state zlP code El contingent
El unliquidated
Who incurred the debt? Check one. n Disputed
cl Debtor1 only
El Debtor2 only Type of NONPR|OR|TY unsecured claim:
El Debtor1 and Debtor2 only n Student loans
n At least °ne °f the debtors and another n Ob|igations arising out of a separation agreement or divorce that
El check if this claim is for a community debt y°u d'd “°t 'e*_’°" as p"°"‘y °'e"“s , _
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? [| Other_ Specify
a No
cl Yes
_ _ -$» 316.37
AssoclATED cREDlT sEvacEs lNc L“*“"g'“ °fa°°°““‘““'“b°' _- -- - _
Nonpriority Creditor's Name
When was the debt incurred?
PO BOX 5171
Number Street
As of the date ou file, the claim is: Che k ll th t l .
wEsTBoRouGi-l lle 01581 y , ° a a am
City state zlP code El contingent
cl Unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
El Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only n Siudeni loans
At least °"e ofthe debtors and another n Obligations arising out of a separation agreement or divorce that
El cheek if this claim is for a community debt y°“ d'd "°t 'e*_’°" as p"°"‘y C'a"“e
cl Debts to pension or proiit-sharing plansl and other similar debts
ls the claim subject to offset? [| Other_ Specify
cl No
cl Yes

 

 

 

thcia| Form 106ElF Scheduie ElF: Creditors Who Have Unsecured Claims page _ of _

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number til'kncwni
F|r:t Name Middle Name Last Name

 

m List Others to Be Notifled About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?r ’
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number 5"9°* Cl Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_ _ _ _
city state zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name _ ,
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
C|ty State ZlP Code -
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): cl Part 1: Creditors with Priority Unsecured Claims
Number Stree* n Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
city state zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"e°‘ El Part 2: Creditors with Nonpriority Unsecured
Claims ’
Last 4 digits of account number _ _ _ _
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
city state QP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number S'"’°f U Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
city state zlP code _
N On which entry in Part 1 or Part 2 did you list the original creditor?
ama
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
b st t __~
Num er rea U Part 2: Creditors with Nonpriority Unsecured
Claims
Ciiy state zip Code Last 4 digits of account number _ _ _ _

 

 

 

Officiai Form 106ElF Scheduie ElF: Creditors Who Have Unsecured Claims page _ of_

 

 

 

Debtor1 REG|NALD D|LWORTH ll Case number tirltnewn)

First Name Middle Name Last Name

g Add the Amounts for Each Type of Unsecured ¢lalm

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

. »

 

` Ga.'Domestic support obligations 6a. $

6b. Taxes and certain other debts you owe the
government 6b. $

: 6c. Claims for death or personal injury while you were

 

intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $
6e. Total. Add lines 6a through 6d. 6e.
$

 

 

 

 

 

 

6f. Student loans 6f. $
69. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority

claims 69. $
6h. Debts to pension or profit-sharing plans, and other

similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.

Write that amount here. 6i. + 5 4,099-86
6j. Total. Add lines 6f through 6i. 6j.

$

 

 

 

 

 

 

 

Officiai Form 106ElF Scheduie EIF: Creditors Who Have Unsecured Claims page _ of _

 

 

 

Fill in this information to identify your case:

named REGlNAl_D DleoRTH ll

 

 

 

Firsi Name Middle Name
Debtor 2
(Spouse, if llllng) Flixt Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District Of Missouri d l
ease n b El check if this is an
tit itnow:;n er amended filing

 

 

Officiai Form 106E/F
Scheduie ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPR|OR|TY claims.

l List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Scheduie
A/B: Properfy(Official Form 106AlB) and on Scheduie G: Executory Contracts and Unexpired Leases (Officiai Form 1066). Do not include any
creditors with partially secured claims that are listed in Scheduie D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

m List All of Your PRlORlTY Unsecured claims

 

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditol’s Name
When was the debt incurred? _ . ,
Number Street
As of the date you file, the claim is: Check all that apply.
city state zlP code n C°""nge"t
\ cl Unliquidated
Who incurred the debt? Check one. n Disputed
cl Debtor1 only
El Debtor2 only Type of PRlORlTY unsecured claim:
cl Debtor1 and Debtor 2 only n Domestic support obligations
n At least one of the debtors and another cl Taxes and certain other debts you owe the government .,
n check 'f th's claim ls for a commumty debt n Claims for death or personal injury while you were
is the claim subject to offset? '“t°x'°ated
cl No n Other. Specify
cl Yes
2'2 l Last 4 digits of account number _ _ _ _ $ $ $
Priority Cieditofs Name /
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply
cl Contingent
City State ZlP Code cl Unliquidated
Who incurred the debt? Check one. n Disputed

cl Debtor1 only

n Debtor 2 only

cl Debtor1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this claim is for a community debt

Type of PRlORlTY unsecured claim:

n Domestic support obligations

n Taxes and certain other debts you owe the government
n Claims for death or_ personal injury while you were

 

 

 

intoxicated
ls the claim subject to offset? El other. specify
cl No
n Yes

 

Oflicial Form 106ElF Scheduie E/F: Creditors Who Have Unsecured Claims page 1 of_

 

Debtor1 REG|NALD D|LWORTH |l

 

Firsi Name Middle Name Last Name

Your FR|°R|TY Unsecured Claims - Continuaf:ion Fage

 

 

 

 

 

Case number tirl<nawn)

 

 

 

 

 

 

 

 

 

 

 

Priority Creditol”s Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

Cl Debtor1 only

n Debtor2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of PRlORlTY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

l:l Ul:ll:l

 

 

Last 4 digits of account number _ _ _ _ $
Priority Creditol”s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
cl Contingent
city state zlP code El Unliquidated
cl Disputed
Who incurred the debt? Check one.
El Debtor1 only Type of PRlORlTY unsecured claim:
n Debtor 2 only cl Domestic support obligations
cl Debtor1 and Debtor 2 only .
cl Taxes and certain other debts you owe the government
cl At least one of the debtors and another . . . .
n C|alms for death or personal injury while you were
El Check 'rf this claim is for a community debt 'nt°x‘°ated ’
cl Other. Specify
is the claim subject to offset?
cl No
cl Yes
' Last 4 digits of account number _ _ _ $
Priority Creditol”s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
cl Contingent
city slate ziP code El unliquidated
cl Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PRlORlTY unsecured claim:
n Debtor 2 only cl Domestic support obligations
cl Debtor1 and Debtor 2 only
n f cl Taxes and certain other debts you owe the government
At least one 0 the debtors and another cl Claims for death or personal injury while you were
n Check if this claim is for a community debt 'm°X'°ated
n Other. Specify
is the claim subject to offset?
n No
n Yes
Last 4 digits of account number $

 

 

Officiai Form 106ElF

Scheduie E/F: Creditors Who Have Unsecured Claims

page _ of _

 

 

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (irltnown)

 

Flist Name Middle Name Last Name

List All of Your NONPR|OR|TY Unsecured C|alms

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
t ¥es

E sYNcB/cARE cREolT

 

 

 

 

Last 4 digits of account number _

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

cl Debtor1 only

m Debtor 2 only

cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

El check ifthis claim is for a community debt

is the claim subject to offset?
cl No
n Yes

 

Nonpriority Creditofs Name _ __ $ 579'00
PO BOX 960061 When was the debt incurred?
Number Street
ORLANDO FL 32896
city state zip code As of the date you file, the claim is: Check ali that apply.
n Contingent
Who incurred the debt? Check one, E| Unliquidated
n Debtor 1 only n Disputed
cl Debtor2 only
El Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
cl At least one of the debtors and another n Siudeni ioans
cl check if this ciaim is for a community debt cl Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the claim subject to offset? El Debts to pension or profit-sharing plans, and other similar debts
cl No cl Other. Specify
cl Yes
-2 lsANTANDER coNsuileR Lastiaigns °iaeeountnumber _ _ __ __ iM
Nonpriority Creditcfs Name When Was the debt incurred?
PO BOX 660633
Number Street
DALLAS TX 75266 As of the date you file, the claim is: Check all that apply.
city State zlP Code ci Contingent
Who incurred the debt? Check one. cl Unliquidade
cl Debtor1 only n D‘sputed
cl Debtor2 only _ )_
ci Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
cl At least one of the debtors and another cl Student loans
_ _ _ cl Ob|igations arising out of a separation agreement or divorce

cl Check if this claim is for a community debt that you did nci repori as priority claims
is the ciaim subiect ic offset? cl Debts to pension or profit-sharing plans, and other similar debts
cl No cl Other. Specify
cl Yes

4‘3 | DEPT OF ED/NAV|ENT Last 4 digits of account number _ _ _ _ 85 674 00
Nonpriority Creditofs Name _ $__’_`.._

When was the debt incurred? ~ d

PO BOX 740351
Number Street
ATLANTA GA 30374 . .
Cny ama ZlP Code As of the date you file, the claim is. Check ali that apply.

cl Contingent
El unliquidated
cl Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debts to pension or profit-sharing plans, and other similar debts

El other. specify

 

 

Officiai Form 106ElF

 

Scheduie ElF: Creditors Who Have Unsecured Claims

page _ of _

 

 

 

Debtor1 REG|NALD D|LWORTH ll

 

Flrst Name Middle Name Last Name

Case number (irimcwn)

Your NONPR|0R|TY Unsecured C|alms - Contlnuatlon Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

:l MED|CRED|T Last 4 digits of account number _ ___ _ $ 1’634_00
Nonpriority Creditors Name
b
3 Ci-i-YPLACE DR STE 690 When was the de t|ncurred?
Numb°'l St"’°t As of the date rio the l ` ' - ch k ii in t l
ST LOU|S MO 63141 you l , C alm lS. EC a a app y.
city state zlP code |;| Contingent
n Unliquidated
Who incurred the debt? Check one. n Disputed
n Debtor1 only
l:l Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor2 only n Siudeni loans
n At least one ot the debtors and another n Ob|igations arising out of a separation agreement or divorce that
cl Check if this claim is for a community debt you did not report as ptl°llty claims
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? n Oiher_ Specify >
n No
n Yes
CALVARY PORTFOL|O SERV Last 4 digits of account number __ _ _ $ 1,530.00
Nonpriority Creditor's Name
When was the debt lncurred?
500 SUMM|T LAKE DR|VE STE 400
Number Street
Asoft ed te ut'| ,th |imis:Ch k |lth t l.
vALHAKi<A NY 10595 " a y° ‘° ° ° a e° a a aPPY
city ‘ state zlP code |;| Contingent
El unliquidated
Who incurred the debt? Check one. n Disputed
Cl Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Student loans
cl At least one ofthe debtors and another n Ob|igations arising out of a separation agreement or divorce that
. . you did not repon as priority claims
k if thi l s for a comm n debt
n chec s cla m t u ny n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? n oiher_ Specify ’
n No
n Yes
l _ _ $ 1,090.00
JEFFERSON CAPi-i-Ai_ SYSTEM Last 4 digits of account number _ ___ _ _
Nonpriority Creditors Name
When was the debt incurred?
16 MCLELAND RD
Number Street
As of the date ou tile, the claim is: Check all that a l .
sT cLouD lle 56303 y P"Y
city state ziP code Cl Contingent
n Unliquidated
Who incurred the debt? Check one. cl Disputed
n Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
El Debtor1 and psbtorz only m Student loans
n At least one °t the debtors and another l:l Ob|igations arising out of a separation agreement or divorce that
El check if this claim is for a community debt Y°ll dld “°t '°p°'l as p'l°'lly °'al"ls
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? E| Oiher_ Specify
n No
n Yes

 

Officiai Form 106ElF

 

Scheduie E/F: Creditors Who Have Unsecured Claims

 

page _ of ___

 

Debtor 1

REG|NALD D|LWORTH ll

Case number (irimcwn)

 

Flrst Name Middle Name Last Name

 

mild others to le Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For t ,.
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
N“"‘b°r S"°°t El Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number __ _ _ __
city state ziP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"°°' El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ ___ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number street El Part 2: Creditors with Nonpriority Unsecured
Claims `
Last 4 digits of account number___ ___ _ _
C|ty State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor? _
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"€°f El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"e°l El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"°e* El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ ___ __ _
City State ZlP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
ime
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
N ii st t
um er rea El Part 2: Creditors with Nonpriority Unsecured
Claims t
C“y Siaie ZlP Code Last 4 digits of account number___ _ __ _

 

Officiai Form 106ElF

Scheduie E/F: Creditors Who Have Unsecured Claims

 

 

 

page _ of _

Debtor1 REG|NALD D|LWORTH ll Case number tirknown)

Flrst Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Clalm

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

. Domestic support obligations 6a.

 

 

$
. Taxes and certain other debts you owe the
government 6b. $
. Claims for death or personal injury while you were
intoxicated 60. $ _ ,
. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +
$
. Total. Add lines 6a through 6d. 6e.
$

 

 

 

 

 

6f. Student loans 6f. $ 85’674_00
Sg. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority

claims 69. $
6h. Debts to pension or profit-sharing plans, and other

similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.

Write that amount here. 6i. + $ 15,612-00
6j. Total. Add lines 6f through 6i. 6j.

$

 

 

 

 

 

 

 

Ofncial Form 106ElF Scheduie ElF: Creditors Who Have Unsecured Claims page _ of _

 

 

 

Fill in this information to identity your case:

Debtor1 REG|NALD D|LWORTH ll

Fiist Name Middle Name Last Name

 

Debtor 2 7
(SpouSe, lf flllng) Flrst Name Middle Name Lut Name

 

United States Bankruptcy Court for the: Eastern District Of Missouri
l;l Check if this is an

Case number

 

 

 

 

(irknown) amended filing
Officiai Form 106ElF
Scheduie ElF: Creditors Who Have Unsecured Claims 12115

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Scheduie
A/B: Property (Officiai Form 106AlB) and on Scheduie G: Executory Contracts and Unexpired Leases (Officiai Form 1066). Do not include any
creditors with partially secured claims that are listed in Scheduie D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill lt out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On_ the top of
any additional pages, write your name and case number (if known).

m List All of Your PRl°R|TY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.
l;l Yes

    

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of account number _ _ _ _ $ $ 5
Priority Credllol’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
city state ziP code n C°“tl"g°"t
El unliquidated
Who incurred the debt? Check one. n Disputed
El Debtor1 only
Cl Debtor2 only Type of PRlORlTY unsecured claim:
g Debtor1 and Debtor 2 only Cl Domestic support obligations
At least one ofthe debtors and another n Taxes and certain other debts you owe the government
Et check lt thls clatm ls for a communlty debt n Claims for death or personal injury while you were
ls the claim subject to offset? '"t°X'°ated
E| No Cl other. specify ,
El Yes
id Last 4 digits of account number _ _ _ _ $ $ $
Prlorlty Creditors Name

 

 

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply
n Contingent

city state ziP code Cl Unliquidated

Who incurred the debt? Check one. t;l Disputgc-l

n Debtor1 only

Cl Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Type of PRlORlTY unsecured claim:
m Domestic support obligations
l:l Taxes and certain other debts you owe the government

cl check if this claim is for a community debt l:l Claims for death or personal injury while you were

 

 

intoxicated
ls the claim subject to offset? Cl other. specity
El No
n Yes

 

 

Officiai Form 106ElF Scheduie EIF: Creditors Who Have Unsecured Claims page`1’of_

 

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (lrimown)

 

Flrst Name Middle Name Last Name

Part 1- Your FR|OR|TY Unsecured Claims - Continuation Fage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

cl Debtor1 only

Cl Debtor2 only

El Debtor1 and Debtor2 only

cl At least one of the debtors and another

n Check if this claim ls for a community debt

ls the claim subject to offset?

n No
cl Yes

 

 

cl Disputed

Type of PRlORlTY unsecured claim:

cl Domestic support obligations
cl Taxes and certain other debts you owe the government

cl Claims for death or personal injury wh|le you were
intoxicated

Last 4 digits of account number _ _ _ __ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply. '»
cl Contingent
city - state ziP code El unliquidated
cl Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PRlORlTY unsecured claim:
cl Debtor 2 only cl Domestic support obligations
El Debtor1 and Debtor 2 only _
U Taxes and certain other debts you owe the government
cl At least one of the debtors and another . . . .
cl Claims for death or personal injury while you were
n Check if this claim is for a community debt lnt°Xl°ated ll
El other. specify
ls the claim subject to offset?
cl No
cl Yes
Last 4 digits of account number _ _ _ _ $ $
Priority Creditors Name
When was the debt incurred?
Number Street ,
As of the date you file, the claim is: Check all that apply.
cl Contingent
city slate zlP code Cl Unliquidated
U Disputed
Who incurred the debt? Check one.
Cl Debtor1 only Type of PRlORlTY unsecured claim:
cl Debtor 2 only cl Domestic support obligations
cl Debtor1 and Debtor 2 only .
U Taxes and certain other debts you owe the government
cl At least one of the debtors and another . . . .
cl Claims for death or personal injury while you were
El Check lf this claim is for a community debt lnt°Xl°ated
El other. specify
ls the claim subject to offset?
cl No
cl Yes
Last 4 digits of account number _ _ _ _ $ $
Priority Creditors Name
_ When was the debt incurred?
Number Street
As of the date you file, the claim ls: Check all that apply.
cl Contingent
city state zlP code Cl Unliquidated

 

n Other. Specify

 

Officiai Form 106FJF Scheduie ElF: Creditors Who Have Unsecured Claims

 

page _ of _

 

 

Debtor1 REGiNALD DiLWoRTH il

Case number tirimown)

 

Flrst Name Middle Name Last Name

 

mist All of Your NONPR|OR|TY Unsecured C|alms

3. Do any creditors have nonpriority unsecured claims against you?

l:l No. You have nothing to report in this part. Submit this form to the court with your other schedules
Yes

E 0NE ADVANTAGE

 

 

 

    

Last 4 digits of account number _

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

0 Debtor1 only

n Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

C] Check if this claim ls for a community debt

ls the claim subject to offset?
t n No
n Yes

 

Nonpriority Creditors Name __ _ _ $ 953'00
7650 MAGNA DR When was the debt incurred?
Number Street
BELLEVlLLE lL 62223
city state zip code As of the date you filel the claim is: Check all that apply.
cl Contingent
Who incurred the debt? Check one. [] unliquldoloo
El Debtor1 only Cl Disputed
n Debtor2 only
a Debtor1 and Debtor 2 only Type of NONPRlCRlTY unsecured Claim:
n At least one of the debtors and another cl Siudenl loans
n check if lhls clairn is for a community debt n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the claim subject to offset? n Debts to pension or prolit-sharing plans, and other similar debts
n No n Other. Specify
n Yes
2 ARC Last4 digits of account number _ _ _ _ $ _ l 151-00
Nonpriority creditofs Name When was the debt incurred?
1177 N WARSON RD
Number Street
ST LOU|S MO 63132 As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. cl Unliquidaled
n Debtor1 only ct Dlspl'lted
n Debtor2 only ~ _
n Debtor _l and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
C] At least one of the debtors and another n Student loans
_ _ _ _ _ n Obligations arising out of a separation agreement or divorce
E] Check if this claim is for a community debt trial you did nor reporl as prioriiy claims
ls the clairrl subject lo offset? n Debts to pension or prolit-sharing plans, and other similar debts
n No n Other. Specify
n Yes
4.3 li .
Last 4 digits of account number _ _ _ _ $

N ' ' C d't r N

°np“°“lll le la s ama When was the debt incurred?
Number Street
clly mate ZlP code As of the date you file, the claim is: Check all that apply.

El Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

Cl Student loans

El Ob|igations arising out of a separation agreement or divbrce l ’
that you did not report as priority claims

n Debts to pension or prolit-sharing plans, and other similar debts
El Other. Specify

 

 

 

Officiai Form 106ElF

 

Scheduie E/F: Creditors Who Have Unsecured Claims

page _ of

 

Debtor1 REG|NALD D|LWORTH ll

 

First Name Middle Name Last Name

Case number (irknqwn)

Your NoNPR|°R|TY Unsecured C|alms - Continuation Page

 

 

 

 

 

 

Last 4 digits of account number

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

cl Debtor1 only

cl Debtor2 only

El Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

cl No
cl Yes

 

Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
El other. specify

 

Officiai Form 106ElF

Scheduie ElF: Creditors Who Have Unsecured Claims

_ _ __ __ $
Nonpriority Creditofs Name
When was the debt incurred?
N b St t
um er me As of the date you file, the claim is: Check ali that apply.
Ciiy stats zlP code El Contingent
Ei unliquidated
Who incurred the debt? Check one. a Dispuied
cl Debtor1 only
El Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only n Siudeni ioans
A\ least one ofthe debtors and another n Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not raped as pn°my C|alms _ _
cl _Debts to pension or proiit~shanng plans, and other similar debts
ls the claim subject to offset? n Other_ Specify
cl No ,
cl Yes
-J Last 4 digits of account number __ _ _ _ $
Nonpriority Creditors Name
When was the debt incurred?
St l
Number m As of the date you file, the claim is: Check all that apply.
city state zlP code C| Coniingeni
cl Unliquidated
Who incurred the debt? Check one. n Dispuied
cl Debtor1 only \
El Debtor2 only Type of NONPR|OR|TY unsecured claim:
cl Debtor1 and Debtor2 only n Siudeni loans
n A\ least one ofthe debtors and another cl Ob|igations arising out of a separation agreement or divorce that
. . . . . did not report as priority claims
n Ch ck if this claim is for a communit debt you
e y n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? E| Oiher_ Specify
n No ’
cl Yes
_l .. 5
Last4 digits of account number __ _ _
Nonpriority Creditor's Name
When was the debt incurred?
b St t
Num ar rea As of the date you file, the claim is: Check all that apply.
city state zlP Code Ei contingent

page _ of

 

 

Debtor 1

REG|NALD D|LWORTH ||

Case number (ilknami)

 

Flnit Name

m List Others to Be Notified About a Debt That You Already Llsted

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor irl Parts 1' or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed irl Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): EI Part 1: Creditors with Priority Unsecured Claims
Numb°' S"eef EI Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_ __ _ _
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): EI Part 1: Creditors with Priority Unsecured Claims
Number S'“’"" EI Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ __ __
city state zlP code .
On which entry iri Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): EI Part 1: Creditors with Priority Unsecured Claims
Number Street EI Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ ___
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name '
Line of (Check one): EI Part 1: Creditors with Priority Unsecured Claims
Number Sf'€°* EI Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims
Number Street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ __ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): EI Part 1: Creditors with Priority Unsecured Claims
Number Street EI Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ __ _ _
City _ .State ZlP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
am€
Line of (Check one): EI Part 1: Creditors with Priority Unsecured Claims
Number Street EI Part 2: Creditors with Nonpriority Unsecured
Claims
City Siaie ZlP Code Last 4 digits of account number _ __ _ _

 

Officiai Form 106ElF

Scheduie E/F: Creditors Who Have Unsecured Claims

 

 

page _ of _

Debioii REG|NALD D|LWORTH ll

 

First Name Middle Name Last Name

m:dd the Amounts for Each Type of Unsecured Clalm

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

6e.

. Domestic support obligations

. Taxes and certain other debts you owe the

government

.C|aims for death or personal injury while you were

intoxicated

. Other. Add all other priority unsecured claims.

Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority
claims

. Debts to pension or profit-sharing plans, and other

similar debts

`. Other. Add all other nonpriority unsecured claims.

Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

69.

6h.

6i.

ei.

Case number (irl<nawn)

 

 

 

 

 

 

 

$
$
$
+ $ 1,104.00
$ 130,089.86

 

 

 

 

Officiai Form 106ElF

Scheduie ElF: Creditors Who Have Unsecured Claims

'page_of__

 

 

Fill in this information to identify your case:

Debtor REG|NALD D|LWORTH ll

First Name Middle Name Last Name

 

Debtor 2
(Spouse lf flllng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number
intent Ei check if thisl is an

amended filing

 

 

 

Officiai Form 1066
Scheduie G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
g No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
El Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Officiai Form 106AlB).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

Name

 

Number Street

 

City State ZlP Code

 

 

Name

 

Number Street

 

City State ZlP Code

z_;i

 

Name

 

Number Street

 

City State ZlP Code

g

 

Name

 

Number Street

 

 

 

 

 

 

City State ZlP Code
2.5
Name
Number Street
C!£Y . Z'ECQ‘*.€_, a s

 

 

 

     

Officiai Form 1066 Scheduie G: Executory Contracts and Unexpired Leases page 1';of___

 

 

 

Debtor1 REGlNALD D|LWORTH ll

Case number (irltnown>

 

Flrst Name

Middle Name

Last Name

- Additionai Page lf You Have More Contracts or Leases

 

 

Name

 

Number

Street

 

city

State

ZlP Code

 

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

city

State

ZlP Code

 

 

Name

 

Number

Street

 

city

State

ZlP Code

 

 

Name

 

Number

Street

 

city

State

ZlP Code

 

 

Name

 

Number

Street

 

city

State

ZlP Code

 

 

Name

 

Number

Street

 

 

City

Officiai Form 106G

State

ZlP Code

Scheduie G: Executory Contracts and Unexpired Leases

page __ of_

 

 

Fill in this information to identify your case:

 

Debtor1 REG|NALD D|LWORTH ll

First Name Middle Name Lest Name

Debtor 2
(Spotlse, if flllng) Firsi Name Middle Name Lest Name

 

United States Bankruptcy Court for the: Eastern Distrle Of MlSSOurl

 

Case number
(if known)

 

El cheek ii this is an
amended filing

 

Officiai Form 106H
Scheduie H: Your Codebtors ' 1 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additionai Page, fill it out,
and number the entries in the boxes on the left. Attach the Additionai Page to this page. On the top of any Additionai Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (|f you are filing a joint casel do not list either spouse as a codebtor.)

a No
El Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communify property states and territories include '
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

g No. Go to line 3.
El Yes. Did your spouse, former spousel or legal equivalent live with you at the time?

DNo

l:l Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse. fenner spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. |n Co|umn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown iri line 2 again as a codebtor only if that person ls a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Officiai Form 106D), Schedule E/F (Officiai Form 106E/F), or Schedule G (Officiai Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Co|umn 2.

 

 

 

 

 

El Scheduie D, line

 

 

 

 

 

 

 

 

 

 

 

 

Name
n Scheduie E/F, line
Number Street Cl Scheduie G, line
7 City State ZlP Code
3.2 |
El Scheduie D, line
Name
El Scheduie E/F, line _
Number street El Scheduie G,'|in'e
Ci_ty State ZlP Code
3.3
n Scheduie D, line _
Name
Cl Scheduie E/F, line _
Number street El Scheduie G, line
city state zlP code

 

 

 

 

Officiai Form 106H Scheduie H: Your Codebtors page 1 of

 

 

Debtor 1

REG|NALD D|LWORTH ll

 

Firsi Name Middle Name Last Name

Additionai Page to Llst llllore codebtors

Case number (irknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

app
N l:l Scheduie D, line
ama
Cl Scheduie E/F. line
Number Street n SCl'ledL|le G, lll'le ____
City State ZlP Code
:*;|
El Scheduie D. line
Name
l:l Scheduie E/F, line
Number street Cl Scheduie G, line _
city state zlP code
d
El Scheduie D, line
Name
l:l Scheduie E/F, line
Number Si,eei El Scheduie G. line
City State ZlP Code
3
El Scheduie D, line
Name
El Scheduie E/F, line
Number street El Scheduie G, line _
Ay State ZlP Code
§
Cl Scheduie D, line
Name '_
l:l Scheduie ElF, line
Number Si,eei El Scheduie G, line
City State ' ZlP Code
el
El Scheduie D, line
Name
El Scheduie ElFl line
Number Siieei El Scheduie G, line _
city state ziP code )
:-l
El Scheduie D, line
Name
El Scheduie E/F, line
Number Streei Cl Scheduie G, line _
city ' steie" zlP code
~z_i
l:l Scheduie D, line
Name _
El Scheduie E/F, line
Number Street m SCl'tedLile G, ll|"le _
ci_ty state zlP cede

 

Officiai Form 106H

Scheduie H: Your Codebtors

page _ of

 

 

 

Fill in this information to identify your case:

nation REGiNALD Dii_woRTH ii

Firsi Name Middle Name Last Name

 

Debtor 2
(Spciuse, li filing) Firsi Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District Of Missouri

Case number Check lf ll'llS lSZ

(lfknciwn)
l;l An amended filing

cl A supplement showing postpetition chapter 13
income as of the following date:

ofllClEil FOl'|Ti 106| m
Scheduie l: Your lncome izne

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment:

1. Fill in your employment
information.

,.,

 

 

 

 

 

if you have more than one job,

attach a separate page with
information about additional Empl°yme"t status d Employed a Empl°¥ed
employers n Notemployed Cl Notemployed

include part-time, seasonal, or

- k.
se" emp'°yed ‘”°’ companion AccouNT MANAGER
Occupation may include student
or homemaker, if it applies.

 

Employer’s name ACCELLA PERFORMANCE MAT

Employer’s address 2500 ADIE RD

Number Street Number Street

 

 

 

MARYLAND HE|' MO 63043
city state zlP code city state zlP cede

How long employed there? 11 MONTHS 11 MONTHS

m Give De|:a|ls About Mon|:hly income

Estimate monthly income as of the date you file this form. |f you have nothing to report for any line, write $0 in the space, include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. |f you need more space, attach a separate sheet to this form.

 

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 3 122_54 $
3. Estimate and list monthly overtime pay. 3. + $ + $
4. Calcu|ate gross income. Add line 2 + line 3. 4. $ 3,122-54 $

 

 

 

 

 

 

 

 

Officiai Form 106| Scheduie |: Your income page 1

 

ashton REG|NALD D|LWORTH I|

Flrst Name Middle Name Last Name

Case number (irknowni

 

 

 

copy line 4 here ............................................................................................... -) 4. $ 3-122-54 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. $ 428.18 $
5b. Mandatory contributions for retirement plans 5b. $ $
Sc. Voluntary contributions for retirement plans Sc. $ $
5d. Required repayments of retirement fund loans 5d. $ $
5e. insurance 5e. $ $
5f. Domestic support obligations 5f. $ $
59. Union dues 59. $ $
5h. Other deductions. Specify: 5h. +$ + $
6. Add the payroll deductions. Add lines 5a + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6. $ $
7. Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child suppori, maintenancel divorce $ $
settiement, and property settlement 80.
8d. Unemployment compensation 8d. $ $
8e. Social Security 8e. $ $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive. such as food stamps (benetits under the Supplementa|
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $ $
Sg. Pension or retirement income 89. $ $
8h. Other monthly income. Specify: 8h. + $ + $
9. Add all other income. Add lines 8a + 8b + 80 + 8d + 8e + 8f +Sg + 8h. 9. $ $
10.Calculate monthly income. Add line 7 + line 9. 2 964 36 _ 2 964 36
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $ ' ' + $ _ $ ' '

 

 

 

 

1

a

. State all other regular contributions to the expenses that you list irl Scheduie J.

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or reiatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedu/e J.

 

 

 

 

Specify: ,, ,, , , 11_ + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2 96 3
Write that amount on the Summary of Your Assets and Liabi/iti'es and Certain Statistical /nfom'lation, if it applies 12. $___.’_E
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

g No.
El Yes. Explain:

 

 

 

 

 

 

Officiai Form 106| Scheduie |: Your income page 2

 

Fill in this information to identify your case:

Debtor1 l`\’FEPm\mijA|-D D“-WORME',LM mims check if this is:

 

Debtor2 ~
(Spouse, ifiiiing) FirsiName Middle Name LastName m An amended filan

l:i A supplement showing postpetition chapter 13
expenses as of the following date;

 

United States Bankruptcy Court for the: Eastern District Of Missouri

Case number MM / DD/ YYYY
(if known)

 

 

 

Officiai Form 106J
Scheduie J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. 0n the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Househoid

§.1 is this a joint case?

 

Ei No. eo to line 2.
El Yes. Does Debtor 2 live in a separate househoid?

n No
El Yes. Debtor 2 must tile Officiai Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

§.2 Do you have dependents? g No
Dependent’s relationship to Dependent’s i Does dependent live
DO not list Debtor 1 and n Yes_ Fi|| out this information for Debtor1 Or Debtor 2 age l Wifh you?
Debtor 2. each dependent ..........................
, ' m No
Do not state the dependents ! n
names. Yes
El No
m Yes
El No
El Yes
El No
m Yes
n No
m Yes
3. Do your expenses include g No

expenses of people other than
yourself and your dependents? n Yes

m Estimate Your Ongolng Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (folciai Form 106|.)

 

4. The rental or home ownership expenses for your residence. include tirst mortgage payments and

$ 900.00

any rent for the ground or iot. 4. --_-_--- §
if not included in line 4: §

4a. Real estate taxes 4a. $

4b. Property, homeowner’s, or renter's insurance 4b. $

4a. Home maintenance, repair, and upkeep expenses 4c. $

4d. Homeowner's association or condominium dues 4d. $

 

 

Ofiiciai Form 106J Scheduie J: Your Expenses page 1

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number (rrknewn)
Firsi Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

5. Additionai mortgage payments for your residence, such as home equity loans 5. §
6. Uti|ities: .
6a. Electricity, heat, natural gas 6a. $ 301 .OO t
6b. Waterl sewer, garbage collection 6b. $ 175:00 §
6c. Teiephone, cell phone, internet, satellite, and cable services 6c. $ 175.00
6d. Other. Specify: 6d. $ §
7. Food and housekeeping supplies 7. $ 300-00
B. Childcare and children’s education costs B. $ §
9. Ciothing, |aundry, and dry cleaning 9_ $ 75.00 1
10. Personai care products and services 10. $ 75-00 §
11. Medical and dental expenses 11. $ 300.00
12. Transportation. include gas, maintenance, bus or train fare. $ 125_00 §
Do not include car payments. 12. §
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
§14. Charitabie contributions and religious donations 14.
15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20. _- §
15a. Life insurance 15a. $ 101-00 §
15b. Hea|th insurance 15b. $ 300-00

15c. Vehicle insurance 15c. $

15d. Other insurance. Specify: 15d. $
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. §
Specify: 16. $ §

17. installment or lease payments:

17a. Car payments for Vehicie 1 17a. $

17b. Car payments for Vehicle 2 17b. $
17a. Other. Specify: 17c. $ j
17d. Other. Specify: 17d. $
18. Your payments of alimonyl maintenance, and support that you did not report as deducted from
your pay on line 5, Scheduie l, Yourlncome (Officiai Form 1061). 18. $
19. Other payments you make to support others who do not live with you.
Specify: 19. $
20. Other real property expenses not included in lines 4 or 5 of this form or on Scheduie l: Your Income.
20a. Mortgages on other property 20a. $ §
zob. Real estate taxes 20e. $
20a. Property, homeowner’s, or renter's insurance 20e. $ §

20d. Maintenance, repair, and upkeep expenses 20d. $

20e. Homeowner's association or condominium dues w 20e. $

 

 

Ofticiai Form 106J Scheduie J: Your Expenses page 2

 

 

Debtor1 REG|NALD D|LWORTH ll Case number (ilknawn)

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calcu|ate your monthly expenses.
22a. Add lines 4 through 21 .
22b. Copy line 22 (month|y expenses for Debtor 2), if any, from Officiai Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calcu|ate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule l.

23b. Copy your monthly expenses from line 22c above,

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

 

324. Do you expect an increase or decrease in your expenses within the year after you file this form?

  

For examplel do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No.

21.

22a.

22b.

22c.

23a.

23b.

230.

 

 

 

 

 

 

 

+$
$ 2,827.00
$
$ 2,827.00
3 2,964.36
_$ 2,827.00
$ 137.36

 

 

 

 

Cl Yes. Explain here:

 

 

 

Officiai Form 106J Scheduie J: Your Expenses

 

page 3

 

 

 

Fill in this information to identify your case:

Debtor1 REG|NALD D|LWORTH ||

Flrsl Name Middle Name

Debtor 2
(Spouse, it nling) nrsi Name Middie Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number
(if known)

 

Cl Check if this is an
amended filing

 

 

Officiai Form 106Dec
Declaration About an lndividual Debtol"s Schedules 12/15

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- slgn Bel°w

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

MNO

a Yes. Name of person .Attach Bankruptcy Petition Preparer’s Notice, Declarati'on, and
Signature (Officiai Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

X/iZ/r`l/me% g X

 

Signature of Debtor 1 Signature of Debtor 2
. ’ ~ 'C
DateO'F> M QDll Date
MM/ DD / YYYY MMl DDl YYYY

 

 

 

Officiai Form 106Dec Declaration About an individual Debtor’s Schedu|es

 

 

Fill ln this information to identify your case:

 

'D;m§,m, REGlNALD on_WoRTl-i n

Flrs'iN_ame … ' f Mmd¢euame . ft Lastname - y

 

k Debtor 2

 

(Sp°use,|ff'llng) FnstName 7 _ MlddleName _ k l.-sstName

', United States Bankruptcy Court for the: Eastern District of Missouri

/Case number ~;. ` 1 -» _ 7 7 » v , ' ' ' - ' `
(.fmw¢) '~ _ Elc»heckif:thisis an
' ' amended filing

 

 

Officiai Form 107
Statement of Financial Affairs for lndividua|s Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. |f two married people are filing togetherl both are equally responsible for supplylng correct ’
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

n Married
M Not married

2. Durlng the last 3 years, have you lived anywhere other than where you live now?

UNo

n Yes. List all of the places you lived in the last 3 years, Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n Same as Debtor1 n Same as Debtor1
From From
Number Street Number Street
To To
City State ZlP Code City State Z|P Code
0 Same as Deblor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City Slale ZlF Code City Slale Z|F Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

§No

n Yes. Make sure you fill out Schedule H.' Your Codebtors (Ofiicial Form 106H).

 

 

 

W Explain the Sources of Your Income

Oft”icial Form 107 Statement of Financia| Affairs for lndividuals Filing for Bankruptcy page 1

 

 

 

Debtor1 REeiNALD DiLWoRTH ii

b Case number (rrknawn)
First Name Middle Name Last Name

; 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
' Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.

if you are filing ajoint case and you have income that you receive together, list it only once under Debtor 1.

cl No

ll Yes. Fiii in the detaiis.

      
    

hand d liu-thi- ihwh tlE'Hi-*
'i*_»l iii lid l\ili¢il lt*!- MMl-iit

 

 

Fr°m January 1 of current year until m :Vages,sco‘mmissions, $ 1 1263_07 n l|;Vages, commissionsl
the date you filed for bankruptcy: °nus° ’ 'ps ___ °"uses' 'ps

n Operating a business n Operating a business

. m Wages, commissions, n Wages, commissions

ca e da ~ ear. '

FO|' last l n l' y bonuses, tips $ 14059.26 bonuses, tips $

(January 1 to December 31. ____) n Operating a business n Operating a business

For the calendar year before that n Wages, co.mmissions, n Wages, co'mmissions,
bonuses, tips $ bonuses, tips

(January 1 to December 311 ____) n Operating a business n Operating a business

 

t 5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are alimony; child supporl; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lf you are filing ajoint case and you have income that you received together, list it only once under Debtor-12

List each source and the gross income from each source separately, Do not include income that you listed in line 4.

UNO

El Yes. Fiii in the detaiis.

4 ll -

 

 

 

 

 

 

 

 

 

 

 

hammond tim H_. m \\II¢ Md! ll¢i-i¢lii lm- i»i-i~li»hii l\-wil
l-I--~l-I\l| lung -H"M \Ml il(+¢¢ ii*ii¢ m 'l'llil'l'*
HM:F.-Mp *ill limit.-1 M.uilim¢ g-id
l--ll#hillli' h-hmi:ui»-
From January 1 of current year until
the date you filed for bankruptcy:
$
For last calendar year: $ $
(January 1 to December 31, ) $ $ ,
YvYY
f $
For the calendar year before that: $ $
(January 1 to December 31, ) $ $
, YYYY _______
~_ $ $
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

 

 

Debtor1 REG|NALD D|LWORTH ii - ,

Case number (iri<nawn)
First Name Middle Name Last Name

 

m List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
n No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are denned in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you hied for bankruptcy, did you pay any creditor a total of $6,425* or more?

El No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

' Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you med for bankruptcy, did you pay any creditor a total of $600 or more?

m No. Go to line 7.
n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

$ $ n Mortgage
Creditors Name
n Car
Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors

 

 

 

 

city siaie ziP code Ei Other
$ $ n Mortgage
Creditors Name
n Car

n Credit card

 

Number Street

n Loan repayment

 

n Suppliers or vendors

 

 

 

 

. n Other
City State ZlP Code '- ,
$ $ n Mortgage
Creditors Name
n Car

n Credit card

 

Number Street
m Loan repayment

 

 

n Suppliers or vendors
Ci oiher

 

City State ZlP Code

 

 

 

Officiai Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 3

 

 

Debtor1 REG|NALD D|LWORTH ll

Case number irritnawn)
FiratName Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contrcl, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations; '
such as child support and alimony.

MNO

n Yes. List ali payments to an insider.

 

 

 

 

 

 

 

 

$ $
insiders Name
. »
Number Street
City State ZlP Code
$ $
insiders Name

 

 

 

Number Street

 

 

City State ZlP Code

 

 

B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

mNo

n Yes. List all payments that benefited an insider,

 

 

 

 

 

 

 

$ $ l
insiders Name
Number Street
city state ziP code
l
$ $

 

insiders Name

 

Number Street

 

 

 

City State Z|P Code

 

 

 

 

Officiai Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 4

 

 

 

Debtor1 REG|NALD D|LWORTH il

First Name Middle Name Last Name

 

Case number (irknawn)

m identify Legai Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?
List ali such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions. support or custody modiHcations,
and contract disputes.

MNo

C| Yes. Fiii in the detaiis.

 

 

 

 

 

 

 

 

 

 

 

 

Case title Com Name n Pending
n On appeal
Number Street n Concluded
Case number
City State ZlP Code
Case title CounName n Pending
n On'appeal
Number Street n Concluded
Case number
City State ZlP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check ali that apply and fill in the details below.

E‘Zi No. co to line 11.
Cl Yes. Fill in the information below. ‘ ’

 

iii wire livesay

 

 

Creditors Name

 

 

 

 

Number Street

 

Property was repossessed.

 

Property was foreclosed.
Property was garnished.
Property was attached, seized, or |evied.

 

City State Z|F Code

El
El
El
El

 

 

    

 

 

 

Creditors Name

 

 

 

 

Number Street

Property was repossessed.
Property was foreclosed.

 

 

Property was garnished.
Property was attachedl seized, or levied.

City State ZlF Code

UUUU

 

 

 

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 5

 

 

 

Debtor1 REG|NALD D|LWORTH " Case number (lrknewnl

Flrst Name Middle Name Last Name 1. >

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNo

Ei Yes. Fill in the detalis.

 

 

 

Creditors Name

 

Number Street

 

 

 

 

 

City State ZlP C<>da Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

m No
n Yes

must certain Gifts and contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

w No
Ci Yes. Fill in the details for each gift

 

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZlP Code

Person's relationship to you

 

 

 

 

Person to Whom You Gave the Gilt

 

 

Number Street

 

City State ZlP Code

 

Person's relationship lo you

 

 

 

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 6

 

 

 

Debtor1 REG|NALD D|LWORTH li

Case number (lrltnewn)
Firsi Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M No

a Yes. Fill in the details for each gift or contribution.

 

 

 

' $
Charity's Name

 

 

Number Street

 

 

 

City State ZlP Code

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

El Yes. Fill in the detaiis.

 

 

 

 

 

 

 

must Certain Payments or Transfers

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

MNo

El Yes. Fill in the details

 

Person Who Was Paid

 

 

 

Number Street

 

 

City State ZlP Code

 

Email ur website address

 

Person Who Made the Payment. if Not You

 

 

 

 

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy

page 7

 

 

Debtor1 REG|NALD D|LWORTH ||

Firsi Name Middle Name Last Name

Case number (irimewnl

 

 

 

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Paymeni, if Noi You

 

 

 

11. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo -.

El Yes. Fill in the details

 

 

Person Who Was Paid

 

Number Street

 

 

City ' State ZlP Code

 

 

 

18. Within 2 years before you filed for bankruptcy, did you seli, trade, or otherwise transfer any property to anyone, other than property
transferred irl the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement,

MNo

cl Yes. Fill in the detaiis.

 

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

 

Person's relationship to you

 

 

Person Who Received Transier

 

Number Street

 

 

 

 

 

City State ZlP Code

 

Person's relationship to you

 

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 8

 

 

Debtor1 REG|NALD D|LWORTH ii

 

Firsi Name Middle Name

w No
Ci Yes. Fill in the detaiis.

Name of trust

Last Name

Case number (iri<newn)

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

 

 

 

 

 

 

 

List Certain Financiai Accounts, lnstruments, Safe Deposit Boxos, and Storago Unlts

 

closed, so|d, moved, or transferred?

MNo

Ei Yes. Fill in the details.

 

 

Name cf Financiai institution

 

 

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your namel or for your benefit,

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

 

 

 

 

 

securities, cash, or other valuables?
q No
cl Yes. Fiii in the detaiis.

XXXX- _ __ _ l:l checking $ - ,
Number Street n Savings
n Money market
n Brokerage
City State ZlP Code n other
XXXX- __ __ _ n Checking $
Name of Financiai institution `
n Savings x
Number street n Money market
n Brokerage
n Other
City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

 

 

 

Name of Financiai institution

 

Name

 

Number Street

 

Number Street

 

 

city state

 

 

City State ZlP Code

Ofncial Form 107

 

Statement of Financiai Affairs for individuals Filing for Bankruptcy

ZlP Code

 

 

 

page 9

 

 

Debtor 1

REG|NALD D|LWORTH |I

 

Firsi Name

Middle Name

Last Name

Case number </rimownl

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Ei Yes. Fiii in the detaiis.

 

 

 

Name of Storage Faci|lty Name

 

Number Street Number Street

 

City State ZlP Code

 

 

 

City State ZiP Code

 

 

m identify Property You Hold or Control for Somoone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
No
Ei Yes. Fill in the detaiis,

 

 

 

 

Owners Name $

 

" ` Street . »

 

Number Street

 

 

 

City State ZlP Code

 

 

 

city state ziP code

m Give Details About Envlronmental lnformation

For the purpose of Part 10, the following definitions apply:

 

 

l Environmental law means any federa|, state, or local statute or regulation concerning poi|ution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

l Site means any iocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poiiutant, contaminant, or similar tenn.

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

MNo

cl Yes. Fill in the detal|s.

\

 

 

 

Name of site

Governmentai unit

 

 

 

 

Number Street

Number Street

City

 

 

City

 

Officiai Form 107

 

State

ZlP Code

Statement of Financiai Affairs for individuals Filing for Bankruptcy

State ZlP Code

page 10

 

Deb,m REeiNAi_o oiLwoRTi-l ii

First Name Middle Name Last Name

Case number (irimawnl

 

25.Have you notified any governmental unit of any release of hazardous material?

MNo

El Yes. Fill in the detaiis.

 

 

 

 

 

 

 

 

 

Name of site Governmenta| unit
Number Street Number Street

City State ZlP Code ,
City State ZlP Code

 

26.i-lave you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

mNo

El Yes. Fill in the detaiis.

 

 

Case title

 

z
l ' ` '
Court Name § n Pendmg
l
Number Street j n Concluded

 

i
§ y n On appeal
l

Case number §

City State ZlP Code

m leo Detaiis About Your Business or Connectlons to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time y ’
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

M No. None of the above applies. Go to Part12.

n Yes. Check ali that apply above and fill in:t d

   

hb

 

  

 

 

Business Name

 

Number Street

 

 

 

From To

 

City State ZlF Code

 

 

 

Business Name

 

Number Street

 

 

From To

 

 

 

 

City State ZlP Code

 

 

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 11

 

 

 

 

Debtor1 REciNALD i:)ii_WoRTi-i ii

Case number tiri<nuwn)
Fitst Name Middle Name Last Name

 

 

 

 

Business Name

 

Number Street

 

 

 

From To

 

City State ZlP Code

 

 

 

 

25. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

MNo

n Yes. Fill in the details below.

 

 

Nam~ MM / bb l YYYY

 

Number Street

 

 

City State ZlP Code

l have read the answers on this Statement of Financiai Affairs and any attachments, and i declare under penalty of perjury that the
answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor1 Signature of Debtor 2
-§! l C
Date 0 iq ‘ 1 Date
Did you attach additional pages to your Statement of Financiai Affairs farlndividuals Filing for Bankruptcy (Officiai Form 107)?

w No
El Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
M No

n Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Dec/araii`on, and Signature (Officiai Form 119).

 

 

 

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 12

 

 

 

Fill irl this information to identify your case:

Debtor1 REG|NALD D|LWORTH ll

Firsi Name Middle Name Last Name

 

Debtor 2
(SPO\|S€, if fillng) Firsi Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number n Ch€Ck if this is an
(""“°“'") amended filing

 

 

 

Officiai Form 108
Statement of intention for lndividuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

¥ou must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

if two married people are filing together in ajoint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured C|alms

 

1. For any creditors that you listed in Part 1 of Scheduie D: Creditors Who Have Claims Secured by Property (Officiai Form 106D), _fii| in the
information below.

       
 
  
 

Creditors Cl Surrender the property.
name:

 

Cl Retain the property and redeem it.
Description of
property

securing debt:

a Retain the property and enter into a
Reaffirmation Agreement.

El Retain the property and [expiain]:

 

 

Creditor’S n Surrenderthe property. Ei NO
name:

 

Cl Retain the property and redeem it. El Yes
Description of
property

securing debt:

n Retain the property and enter into a
Reafiin'natl'on Agreement.

Cl Retain the property and [expiain]:

 

 

 

 

 

 

Creditor'$ n Surrenderthe property. El No
name: _ a Retain the property and redeem it. a Yes
E;;(;r:$;|on of Cl Retain the_property and enter into a
Securing debt Reaftirmation Agreement.
Cl Retain the property and [expiain]:
g;:‘;t'°"’$ Cl Surrender the property. El No
' _ n Retain the property and redeem it. El Yes

E;;¢::.?;|on of Cl Retain the_property and enter into a

l Securing debt Reaftirmation Agreement.

Cl Retain the property and [expiain]:

 

 

 

 

Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 

 

 

Debtor1 REG|NALD D|LWORTH " Case number (li'known)

First Name Middle Name Last Name

 

 

m List Your Unexpired Personai Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Scheduie G: Executory Contracts and Unexpired Leases (Officiai Form 1066),
fi|i' in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).
Lessor’s name: n No
Y
Descriptlon of leased m es
property:
Lessors name: m No
Y
Descriptlon of leased m es
property:
Lessors name: m No
Descriptlon of leased m Yes
property:
Lessor’s name: n N°
n Yes
Descriptlon of leased
property:
Lessors name: m No
m Yes
Descriptlon of leased d
property:
Lessors name: m No
m Yes
Descriptlon of leased
property:
Lessors name: m No
El Yes
Descriptlon of leased
property:

 

 

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that' is subject to an unexpired iease. >

X

 

 

Signature of Debtor 1 Signature of Debtor 2
0 ( ;'\ _,

Date[) 9 i 1 §§ !\(i Date
MM/ DD / YYYY MMl DDl YYYY

Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2’

 

 

 

Fi" in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor1 REG|NALD D|LWORTH ii

Firsi Name Middle Name

M 1. There is no presumption of abuse.

Debtor 2

(SP°"S€. iffllingl FielNH-“e Middle Name cl 2. The calculation to determine if a presumption of
, _ abuse a lies will be made under Cha ter 7

United States Bankruptcy Court for the: Eastern District Of Missouri ' Means ~F:s{ Calcu/a{ion (Officia| Form qzzA_z)_

 

Case number n 3. The Means Test does not apply now because of
ilfkn°wni qualified military service but it could apply later.

 

 

 

E| cheek if this is an amended ming

Ochiai Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement ofExemption from Pre`§iirnption of
Abuse Under§ 707(b)(2) (Officiai Form 122A-1Supp) with this form.

malculate Your Current Monthly income

1. What is your marital and filing status? Check one only.

a Not married. Fill out Column A, lines 2-11.
n Married and your spouse is filing with you. Fill out both Co|umns A and B, lines 2-11.

 

 

 

cl Married and your spouse is NOT filing with you. You and your spouse are:

U Living in the same household and are not legally separated. Fill out both Co|umns A and B, lines 2-11.

Cl Living separately or are legally separated. Fill out Co|umn A, lines 2-11; do nottili out Co|umn B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

 

2. Your gross wages, saiary, tips, bonuses, overtime, and commissions 3 122 54
(before all payroll deductions). $_t_~_ $

3. Alimony and maintenance payments. Do not include payments from a spouse if

 

 

 

Co|umn B is filled in. $ $
4. All amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates. include regular contributions from a spouse only if Co|umn B is not

filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession,

or farm

Gross receipts (before ali deductions) $__ $..__

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, professionl or farm $ $ $
6. Net income from rental and other real property

Gross receipts (before all deductions) $____ $_____ . »

Ordinary and necessary operating expenses - $ - $

. Copy

Net monthly income from rental or other real property $ $ here $

7. lnterest, dividends, and royalties $

 

 

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

 

 

Debtor1 REG|NALD D|LWORTH ll Case number <iri<newn)

Firsi Name Middle Name Last Name

 

B. Unemployment compensation ` $ $

Do not enter the amount if you contend that the amount received was a benth
under the Social Security Act. lnstead, list it here: ...............................

For you $

For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ $

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

et $
$ $
Total amounts from separate pagesl if any. + $ + $

 

11. Calcu|ate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Co|umn A to the total for Co|umn B. $ 3,122.54 $ _ $ 3,122.54

Total current
monthly income

 

 

 

 

 

 

 

Determino Whether the Moans Test Applies to You

 

12. Calcu|ate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11. Copy line 11 here') $ 3 122.54

 

Muitipiy by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b.

13. Calcu|ate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

 

Fill iri the state in which you live. MO
Fill in the number of people in your household, 1
Fill in the median family income for your state and size of household. .......... 13. $ 421376-00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk‘s office.

14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is rio presumption of abuse.
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

m slgn n°l°w

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

wmata iii x

 

Signature of Debtor1 Signature of Debtor 2
Dateog iri 321 if Date
MM/ DD /YYYY MM/DD /YYYY

if you checked line 14a, do NOT till out or file Form 122A-2.
lf you checked line 14b, fill out Form 122A-2 and me lt with this form.

 

 

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income , page 2

 

 

 

Check the appropriate box as directed irl

Fill in this information to identify your case:
. _, .. line5400r421

 

"Deb_ior .1 REG|NALD D|LWORTH ill v , __ w ' ' » According tothe calculations requiredby'
F""Na"‘_.e“ ,l' ~ ` 7 M"""-“"“"‘° L‘”‘N‘”"° i, this Statement

Debtor2 . a . ' , ., ' v

(spottae,irniing) FitstNatne, MiddieNeme` ' ` ` Lastname

 

M 1.. ;There is no'presumption of abuse.

 

united states Bankruptcy-Court forthe: Eastern District of Missouri "\:l"2.~ There is a'presumpt'ion of abuse.

 

Case number
- (ir known)

 

 

 

ill cheek if this is an amended filing

 

Officiai Form 122A-2 t
Chapter 7 Means Test Calcu|ation 04/16

 

 

To fill out this fonn, you will need your completed copy of Chapter 7 Statement of Your Current Montth Income (Officiai Form 122A-1).

Be as complete and accurate as possible. lf tiivo married people are filing together, both are equally responsible for being accurate. if more space
is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

Determine Your Adjusted income

1. Copy your total current monthly income. ............................................................... Copy line 11 from Officiai Form 122A-1 here') ........... $ 2964_36

2. Did you fill out Co|umn B in Part1 of Form122A-1?
Ei Ne. Fiii in $0 for the total on line 3.
cl ¥es. is your spouse filing with you?
cl No. Goto line 3.
a Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Co|umn B of Form 122A-1, was any amount of the income you reported for your spouse NOT ~ '
regularly used for the household expenses of you or your dependents?

m No. Fill in 0 for the total on line 3.

n Yes. Fill in the information below:

 

 

 

 

 

 

 

$
$
+ $
Total. ................................................................................................. $ Copy total here ............. 9 _ $
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ b l 2964.36

 

 

 

 

Officiai Form 122A-2 Chapter 7 Means Test Calcu|ation page 1

 

 

 

named REG|NALD D|LWORTH ||

Flrst Name Middle Name Last Nams

m calculate Your Deductions from Your lncome

The internal Revenue Service (lRS) issues Nationa| and Loca| Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the lRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

 

Case number (lrl<newn)

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. |n later parts of the form. you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

lf your expenses differ from month to month, enter the average expense. ` `

Whenever this part of the form refers to you, it means both you and your spouse if Co|umn B of Form 122A-1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. 1

 

 

 

 

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the lRS National Standards, fill 570
in the dollar amount for food, clothing, and other items. $___

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the lRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories_peop|e who are
under 65 and people who are 65 or older_because older people have a higher lRS allowance for health care costs. lf your
actual expenses are higher than this lRS amount, you may deduct the additional amount on line 22.

 

7a. Out-of-pocket health care allowance per person

$ 98
7b. Number of people who are under 65 1
X __
7c. Subtotal. Muitipiy line 7a by line 7b. $ 98 Copy here') $ 98

 

7d. Out-of-pocket health care allowance per person

 

 

7e. Number of people who are 65 or older X
rr. subcotel. lvlultiply line 7a by line 7e. $ copy nere-) + $
79. Total. Add lines 7c and rf ...................................................................................... $ 98 copy total here-9 $ 98

 

 

 

 

 

 

 

 

 

Officiai Form 122A-2 Chapter 7 Means Test Calcu|ation page 2

 

 

 

 

Debtor1 REG|NALD D|LWORTH ll Case number (rrknown)

 

 

First Name Middle Name Last Name

 

 

 

Based on information from the lRS, the U.S. Trustee Program has divided the lRS Local Standard for housing for
bankruptcy purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill in the

dollar amount listed for your county for insurance and operating expenses. ........................................................................ $ 1403

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed

 

 

 

 

 

 

 

 

 

for your county for mortgage or rent expenses ....................................................................... $
9b. Total average monthly payment for all mortgages and other debts secured by your home.
To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.
$
$
+ $
T t l tm t $ copy Repeat this
0 a average mon y paymen -$ amounton
h°"*') °°’_ line 33e.
9e. Net mortgage or rent expense.
Subtract line 9b (tofal average monthly payment) from line 9a (mortgage or $ 0 c°py $ 0
rent expense). lf this amount is less than $0, enter $0. here')

 

 

 

 

10. if you claim that the U.S. Trustee Program’s division of the lRS Local Standard for housing is incorrect and affects
the calculation of your monthly expenses, fill in any additional amount you claim.

Explain
why:

 

 

‘l‘l.Loca| transportation expenses: Checkthe number of vehicles for which you claim an ownership or operating expense.

El 0. co lo line 14.
n 1. Go to line 12.
n 2 or more. Go to line 12.

12. Vehicle operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the
operating expenses. fill in the Operafing Costs that apply for your Census region or metropolitan statistical area.

$

 

Officiai Form 122A-2 Chapter 7 Means Test Calcu|ation

 

 

page 3

 

 

Debtor1 REG]NALD DlLWORTH n Case number (,'{knuwn)

Firsi Name Middle Name Last Name

 

13. Vehicie ownership or lease expense: Using the lRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
ln addition, you may not claim the expense for more than two vehicles.

Describe Vehicie 1:

 

 

 

13a. 0wnership or leasing costs using lRS Local Standard. ................................................... $

13b. Average monthly payment for all debts secured by Vehicie 1.
Do not include costs for leased vehicles.

To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ $
T l $ Copy Repeat this
ota average monthl payment - amounth
y “°'°'9 $__”`_ line 33b.
C et
13c. Net Vehicie 1 ownership or lease expense 0 vg::i¥:i'; 1
Subtract line 13b from line 13a. lf this amount is less than $0, enter $0. $ expense
here ..... ') $
Describe Vehicie 2:
13d. Ownership or leasing costs using lRS Local Standard. ................................................. $
13e. Average monthly payment for all debts secured by Vehicie 2.
Do not include costs for leased vehicles.
$
+ $
Copy Repeat this
Total average monthl payment $ 0 - 0 amounth
y “°'°') $"“__'°‘ line 33¢.
C et
13f. Net Vehicie 2 ownership or lease expense 0 V::,)i¥:l'; 2
Subtract line 13e from 13d. lf this amount is less than $0, enter $0 ........ $ expense :
here -) $
14. Public transportation expense: lf you claimed 0 vehicles in line 11l using the lRS Local Standards. ill in the
Public Transportation expense allowance regardless of whether you use public transportation. $

15. Additionai public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the lRS Local Standard for Public Transportation. $

 

173

 

 

Officiai Form 122A-2 Chapter 1 Means Test Calcu|ation page 4

 

 

 

 

Debtor1 REG|NALD D|LWORTH " Case number (lrknewn)

 

 

First Name Middle Name `Last Name

 

16.

17.

19.

20.

21.

22.

23.

24.

Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes, You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by yourjob, such as voluntary 401(k) contributions or payroll savings.

. Life insurance: The total monthly premiums that you pay for your own term life insurance. lf two married people are filing

together, include payments that you make for your spouse’s term life insurance Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term.

Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

Education: The total monthly amount that you pay for education that is either required:
l as a condition for yourjob, or
l for your physically or mentally challenged dependent child if no public education is available for similar services.

Childcare: The total monthly amount that you pay for childcare. such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

Additionai health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identitication, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
is not reimbursed by your employer,

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses. such as those reported on line 5 of Officiai Form 122A-1, or any amount you previously deducted.

Add all of the expenses allowed under the lRS expense allowances.
Add lines 6 through 23.

 

 

$ 2244

 

 

Officiai Form 122A-2 Chapter 7 Means Test Calcu|ation

 

page 5

 

 

 

Debtor1 REG|NALD D|LWORTH ll Case number(irknown)

First Name Middle Name Last Name

 

 

 

25. Hea|th insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents,

Hea|th insurance
Disabiiity insurance

Hea|th savings account +

 

W€Q$$

Total

 

Copy total here') ..................................... $

 

 

Do you actually spend this total amount?

cl No. How much do you actually spend? $
n Yes

26` Continuing contributions to the care of household orfami|y members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of $
your household or member of your immediate family who is unable to pay for such expenses. These expenses may
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $

By law, the court must keep the nature of these expenses confidential.

28. Additionai home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
if you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8. then fill in the excess amount of home energy costs. $

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*
per child) that you pay for your dependent children who are youngerthan 18 years old to attend a private or public
elementary or secondary school. $

You must give your case trustee documentation of your actual expenses. and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment

30. Additionai food and clothing expense. The monthly amount by which your actual food and clothing expenses are $ »
higher than the combined food and clothing allowances' ln the lRS National Standards. That amount cannot be more than
5% of the food and clothing allowances' ln the lRS National Standards

To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.

You must show that the additional amount claimed is reasonable and necessary.

 

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).
32. Add all of the additional expense deductions. $ 0

Add lines 25 through 31.

 

 

 

 

 

 

Officiai Form 122A-2 Chapter 1 Means Test Calcu|ation page 6

 

 

 

Debtor1 REG|NALD D|LWORTH " Case number (lrl<newn)

Flrst Name Middle Name Last Name

 

 

 

 

33. F or debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

 

Mortgages on your home:

33a. Copy line 9b here ..... . .......... 9 $

Loans on your first two vehicles:

33b. Copy line 13b here. 9 $

 

33c. Copy line 13e here. . 9 $ 0

 

33d. List other secured debts:

 

 

 

 

 

n No $
El Yes
n No $
a ¥es
El No + $
n Yes
_ 0 Copy total
33e. Total average monthly payment Add lines 33a through 33d ..................................................... $ here_) $ 0

 

 

 

34.Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?

M No. Go to line 35.

n Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33. to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below

 

      

s +60= s

 

 

 

 

 

 

$ -=- 60 = $
$ + 60 = + $
Co total
Total s her';y_) $
35. Do you owe any priority claims such as a priority tax, child support, or alimony-
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
§ No. Go to line 36.
cl ¥es. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims. such as those you listed in line 19.
Total amount of all ast-due riori claims ................................................................. . _
P P tv $ -.- 60 __ $

 

 

 

official Form 122A-2 Chapter 7 Means Test Calcu|ation page 7

 

 

 

Debtor1 REG|NALD D|LWORTH n Case number (irl¢nnwn)

First Name Middle Name Last Name

 

 

36. Are you eligible to file a case under Chapter13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

M No. Go to line 37`
C| Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). X

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.

 

 

 

 

 

t l
Average monthly administrative expense if you were ilan under Chapter 13 $ ::;y;ta $
37. Add ali of the deductions for debt payment. $ 0
Add lines 33e through 36. ..............................................................................................................................................................

 

 

 

 

38.Add all of the allowed deductions.

 

Copy line 24. All of the expenses allowed under lRS $ 2244
expense allowances ..................................................................... ____
Copy line 32, All of the additional expense deductions .......... $
Copy line 37, All of the deductions for debt payment ............. + $
Total deductions $ 2244 Copy total here ............................... -) $ 224L'

 

 

 

metermine Whether There ls a Presumption of Abuse

39. Calcu|ate monthly disposable income for 60 months

 

 

 

 

 

39a. Copy line 4, adjusted current monthly income ..... $ 2964'36

39b. Copy line 38. Total deductions .......... - $ 2244

39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ 72()_36 copy $ 720_36
Subtract line 39b from line 39a. _"`°'°_ here') `____'
For the next 60 months (5 years) X 60

 

 

43221.60 C°Pv
$~_-nere-) $ 4322160

 

39d. Total. Muitipiy line 39c by 60. ......

 

 

 

 

 

40. Flnd out whether there is a presumption of abuse. Check the box that applies:

m The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
to Part 5.

n The line 39d is more than $12,850*. On the top of page 1 of this fonn, check box 2, There is a presumption of abuse. You
may till out Part 4 if you claim special circumstances Then go to Part 5.

n The line 39d ls at least $7,700*, but not more than $12,850*. Go to line 41.

* Subject to adjustment on 4/01/19, and every 3 years afterthat for cases filed on or after the date of adjustment

 

 

Officiai Form 122A-2 Chapter 7 Means Test Calcu|ation page 8

 

 

 

Debtor1 REolNAl_D DlLWoRTH ll

Case number (irknewn)
Flrst Name Middle Name Last Name

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. |f you filled out A . t
Summary of Your Assets and Liab/'lities and Certain Statistical information Schedules
(Officiai Form 1068um), you may refer to line 3b on that form .......................................

 

 

 

 

$
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(|). copy $
Mulliply line 41e by 0.25. .............................. $__- here')

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.
Check the box that applies:

m Line 39d is less than line 41 b. On the top of page 1 of this form. check box 1, There is no presumption of abuse.
Go to Part 5.

Cl Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may till out Part 4 if you claim special circumstances Then go to Part 5.

m Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

M No. Go to Part 5,

El Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income

adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments

 

 

 

 

 

m sign eei°w

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X/ZW¥K x

Signature of Debtor 1

 

Signature of Debtor 2

 

 

 

, 4
DateO(S l 01 Q'D\C\ Date
MMlDD /YYYY MMlDD /YYYY
Ofncial Form 122A~2 Chapter 1 Means Test Calcu|ation

page 9

 

 

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI
DIVISION

In re DEBTOR NAME,

P€Sl@zmid bit tl/\)OY-H/l l) CaseNo___ __

Chapter "'
Debtor(s). ) _P

Verit'lcation of Creditor Matrix

The above named debtor(s) hereby certifies/certify under penalty of perjury that the
attached list containing the names and addresses of my creditors (Matrix), consisting of
page(s) and ls true, correct and complete.

ig QQMM @W@Mip%

Debtord

 

Joint Debtor

Dated: ()/5 t let tgrzio)€t

(l_.F. 2 Rev. 05/03)

 

 

PROFESS|ONAL EQU|TY
18433 ED|SON AVE
CHESTERF|ELD MO 63005

SANTANDER
PO BOX 660633
DALLAS TX 75266

M|SSOUR| DEPT OF REVENUE
301 W HIGH ST
JEFFERSON ClTY MO 65101

SP|RE
DRAWER 2
ST LOU|S MO 63171

CHARTER COMM
400 ATLANTIC ST 10TH FLR
STAMFORD CT 06901

AMER|CASH LOAN
10026 W FLOR|SSANT
ST LOU|S MO 63136

VER|ZON
PO BOX 660108
DALLAS TX 75266

AT& T
208 S AKARD ST
DALLAS TX 75202

T-MoBlLE
12920 sE 38TH sT
BELLEqu WA 98006

SAM'S CLUB CARD

 

PO BOX 965004
ORLANDO FL 32896

SCHUMACHER
165 CAPR|CE CT UN|T B
CASTLE ROCK CO 80109

ASSOC|ATED CRED|T SERVICES |NC
PO BOX 5171
WESTBOROUGH MA 01581

SYNCB/CARE CRED|T
PO BOX 960061
ORLANDO FL 32896

SANTANDER CONSU|VIER
PO BOX 660633
DALLAS TX 75266

DEPT OF ED/NAV|ENT
PO BOX 740351
ATLANTA GA 30374

|VIED|CRED|T
3 ClTY PLACE DR STE 690
ST LOU|S MO 63141

CALVARY PORTFOLO|O SVC
500 SUMM|T LAKE DR STE 400
VALHAKKA NY 10595

JEFFERSON CAP|TAL SYSTEM
16 MCLELAND RD
ST CLOUD MN 56303

ONE ADVANTAGE
7650 MAGNA DR
BELLEVlLLE |L 62223

ARC

 

 

1177 N WARSON RD
ST LOU|S MO 63132

 

 

